Case 2:20-cv-09091-PA-AS Document 58 Filed 08/23/21 Page 1 of 250 Page ID #:2437




   1    Stephen McArthur (SBN 277712)
        stephen@smcarthurlaw.com
   2    Thomas Dietrich (SBN 254282)
        tom@smcarthurlaw.com
   3    THE MCARTHUR LAW FIRM, P.C.
        9465 Wilshire Blvd., Ste. 300
   4    Beverly Hills, CA 90212
        Telephone: (323) 639-4455
   5
        Attorneys for Plaintiff Thrive
   6    Natural Care, Inc.
   7

   8

   9                         UNITED STATES DISTRICT COURT
  10                        CENTRAL DISTRICT OF CALIFORNIA
  11

  12    THRIVE NATURAL CARE, INC.,         Case No. 2:20-CV-9091-PA-AS
  13                    Plaintiff,         DECLARATION OF ROB
                                           WALLACE IN SUPPORT OF
  14          v.                           PLAINTIFF’S OPPOSITION TO
                                           DEFENDANT’S MOTION FOR
  15    THRIVE CAUSEMETICS, INC.,          SUMMARY JUDGMENT
  16                    Defendant.         Hon. Percy Anderson
  17                                       Hearing Date: September 13, 2021
                                           Time: 1:30 p.m.
  18                                       Courtroom: 9A
  19

  20

  21

  22

  23

  24

  25

  26

  27

  28
                                                            DECLARATION OF ROB WALLACE
                                                                Case No. 2:20-CV-09091-PA-AS
Case 2:20-cv-09091-PA-AS Document 58 Filed 08/23/21 Page 2 of 250 Page ID #:2438




   1         I, ROB WALLACE, declare as follows:
   2         1.       I make this Declaration in support of Plaintiff’s Opposition to
   3   Defendant’s Motion for Summary Judgment. The matters set forth herein are of my
   4   own personal knowledge if called upon to testify as to such matters, I could and
   5   would do so.
   6         2.       I am currently the Managing Partner of Best of Breed Branding
   7   Consortium, an omni-channel branding consultancy that also focuses on all the
   8   branding issues involved in this case. My relevant experience is described in detail
   9   in the attached expert report and CV, but I will briefly summarize it here.
  10         3.       Prior to my current position, I was the Managing Partner for more than
  11   30 years of one of the branding industry’s most respected brand identity strategy
  12   and design firms, Wallace Church & Co., where I had specific and significant
  13   experience with the skin care market. Based on this experience, I have highly
  14   specialized knowledge of how marketers create and establish brands, how
  15   consumers interpret brand messaging, how they develop awareness and perceptions
  16   of brands and all the other marketing/branding issues in this case.
  17         4.       In my career, I have been actively involved in hundreds of brand
  18   naming, brand identity, brand messaging, product design, package design and web
  19   development assignments for dozens of leading consumer product and service
  20   companies. For example, my firm and I have developed brand messaging for such
  21   companies as Coca-Cola, Procter & Gamble, PepsiCo, Pfizer, Nestle, Johnson &
  22   Johnson, PNC Bank, Target and more than 100 additional national and global brand
  23   owners.
  24         5.       Of specific relevance to the products in question in this case, I have
  25   been involved in consulting with numerous skin care and personal care brands such
  26   as L’Oréal, Revlon, Dove, Jergens, and several other skin care companies of equal
  27   caliber. In these assignments my team and I created the brand identities in the form
  28   of their graphic package design. We also provided strategic direction on their brand
                                                                     DECLARATION OF ROB WALLACE
                                                                         Case No. 2:20-CV-09091-PA-AS
                                                   -1-
Case 2:20-cv-09091-PA-AS Document 58 Filed 08/23/21 Page 3 of 250 Page ID #:2439




   1   messaging that was then used to integrate advertising, social media, promotion and
   2   all other brand messaging. As part of these assignments, I participated in
   3   developing, fielding and/or analyzing well over one thousand consumer surveys and
   4   research projects. As a result, I have unique knowledge of how brand identity,
   5   package design and brand messaging affect consumer perceptions, how they shape
   6   consumer relationships with brands and how they drive consumer purchasing.
   7         6.     I served on the Board of Directors of The Design Management
   8   Institute, the largest global organization in the brand design and strategy industry,
   9   for 10 years. There I founded and co-chaired the Design Value Project, which
  10   focused on determining the return on investment of brand messaging and brand
  11   identity. As such I have been referred to as “the thought leader in quantifying brand
  12   design’s value.” I have delivered keynote presentations on this topic at more than
  13   50 branding industry symposia across the US, Canada, Europe, Latin America and
  14   Asia. I have lectured at the graduate level of The Columbia School of Business, The
  15   SVA Masters in Branding Program, Georgetown University, University of Texas,
  16   Seton Hall and other educational institutions.
  17         7.     My testimony and opinions have been accepted by and admitted in
  18   proceedings both before the U.S. District Courts and also the USPTO Trademark
  19   Trial and Appeal Board. I have served as an expert witness on more than 70 cases
  20   concerning intellectual property infringement, trademark and trade dress
  21   infringement, marketing research, false or deceptive advertising and brand
  22   messaging, and other marketing/branding industry issues. In such capacity I have
  23   designed and conducted court-compliant surveys for many of these cases. I have
  24   been deposed and/or testified in court as an expert witness more than 30 times.
  25         8.     Attached to this declaration as Exhibit A are screenshots I obtained
  26   from conducting various online searches for terms relating to Plaintiff on popular
  27   search engines, including Google search, Google Shopping, Bing search, Bing
  28   Shopping, and Duck Duck Go Shopping. These screenshots of search results
                                                                   DECLARATION OF ROB WALLACE
                                                                       Case No. 2:20-CV-09091-PA-AS
                                                  -2-
Case 2:20-cv-09091-PA-AS Document 58 Filed 08/23/21 Page 4 of 250 Page ID #:2440




   1   demonstrate that it is not only likely but almost certain that a consumer conducting
   2   an online search for Plaintiff or Plaintiff’s products such as “Thrive skincare,”
   3   “Thrive natural care,” “amazon thrive natural care,” and even “mens thrive natural
   4   care” is likely to see both the Plaintiff’s and Defendant’s skincare products side-by-
   5   side on their screen. Examples of these screenshots are also shown below.
   6                           Example 1 (Bing Shopping search)
   7

   8

   9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23   ///
  24   ///
  25   ///
  26   ///
  27   ///
  28   ///
                                                                   DECLARATION OF ROB WALLACE
                                                                       Case No. 2:20-CV-09091-PA-AS
                                                 -3-
Case 2:20-cv-09091-PA-AS Document 58 Filed 08/23/21 Page 5 of 250 Page ID #:2441




   1                       Example 2 (Google Shopping search)
   2

   3

   4

   5

   6

   7

   8

   9

  10

  11

  12

  13

  14

  15                            Example 3 (Google search)
  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27   ///
  28   ///
                                                            DECLARATION OF ROB WALLACE
                                                                Case No. 2:20-CV-09091-PA-AS
                                             -4-
Case 2:20-cv-09091-PA-AS Document 58 Filed 08/23/21 Page 6 of 250 Page ID #:2442




   1                            Example 4 (Bing mobile search)
   2

   3

   4

   5

   6

   7

   8

   9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25         9.     These screenshots indicate that a consumer searching on the major
  26   search engines for Plaintiff’s “Thrive” skincare products would almost certainly be
  27   presented with images of both parties’ skincare products and links to both parties’
  28   websites and purchase portals. Even a consumer who conducted a more targeted
                                                                  DECLARATION OF ROB WALLACE
                                                                      Case No. 2:20-CV-09091-PA-AS
                                                 -5-
Case 2:20-cv-09091-PA-AS Document 58 Filed 08/23/21 Page 7 of 250 Page ID #:2443




   1   search for the Plaintiff’s company name and men’s products from the Plaintiff
   2   would be likely to be presented with images of the Defendant’s products together
   3   with the Plaintiff’s. Moreover, in the product descriptions provided in online search
   4   results, Defendant’s primary product name only shows “Thrive [product name]”,
   5   e.g., “Thrive Skincare Set” and does not include the word “Causemetics”. In many
   6   cases, “Causemetics” is not even fully spelled out in the product description. The
   7   focus is clearly on the word “Thrive” for both Plaintiff’s and Defendant’s products.
   8         10.    The fact that Defendant’s skincare products appear together with
   9   Plaintiff’s “Thrive” skincare products in Google and Bing searches for “Thrive”
  10   and skincare-related terms, and even for Plaintiff’s specific company name and for
  11   men’s products, creates an extremely high likelihood that consumers will see the
  12   parties’ products together when they are searching online for “Thrive” skincare
  13   products. Consumers very commonly look for products via online search on the
  14   popular search engines noted above, whether they hear about products from a
  15   friend, an ad, or media coverage. A consumer searching online for Plaintiff or
  16   Plaintiff’s “Thrive” skincare products is likely to use terms such as “Thrive
  17   skincare” and “Thrive Natural Care”. When the Defendant’s skincare products,
  18   which are also referred to as “Thrive” products in search results are shown together
  19   with the Plaintiff’s “Thrive” skincare products, it is highly likely a consumer would
  20   be confused and click on links to Defendant’s products believing them to originate
  21   from or be affiliated with Plaintiff.
  22         11.    I note that Defendant’s marketing expert, Dr. Simonson, has criticized
  23   the surveys I conducted and my expert report because, according to him, it is highly
  24   unlikely that both parties’ products would appear side-by-side to consumers. The
  25   examples shown in at Exhibit A demonstrate Dr. Simonson’s opinion is founded on
  26   a critical error; he must not have even conducted an online search for the parties’
  27   products before providing his opinion, or he would have seen that placement of the
  28   parties’ products side-by-side is extremely common.
                                                                  DECLARATION OF ROB WALLACE
                                                                      Case No. 2:20-CV-09091-PA-AS
                                                 -6-
Case 2:20-cv-09091-PA-AS Document 58 Filed 08/23/21 Page 8 of 250 Page ID #:2444




   1         12.    Importantly, the products appear side-by-side not just on search-
   2   engines, but on e-commerce platforms as well where consumers purchase products
   3   such as Amazon.com, Google Shopping, and Bing Shopping.
   4         13.    In my opinion and experience, most consumers are likely to seek out
   5   Plaintiff’s products via an online search for terms like “Thrive skincare” and
   6   “Thrive Natural Care”. When Defendant’s products, also referred to as “Thrive”
   7   products are shown together with Plaintiff’s products in the search results, it is
   8   highly likely a consumer could be confused and click on links to Defendant’s
   9   products believing them to originate from or be affiliated with Plaintiff, which
  10   constitutes forward confusion.
  11         14.    As further support for this conclusion, attached as Exhibit B is a true
  12   and correct copy of my expert report that I prepared for this case.1
  13         15.    To summarize the findings of the consumer surveys I conducted, the
  14   findings of the old/original package study show a net confusion of 56.6% between
  15   the Plaintiff’s “Thrive” products in its original identity and package design (old
  16   package) and the Defendant’s “Thrive Causemetics” products, after being corrected
  17   for the average level of confusion observed between the Plaintiff’s products and the
  18   two control brands. The findings of the new package study (new package) show a
  19   net confusion of 54.5% between the Plaintiff’s “Thrive” products in its current,
  20   new identity and package design and the Defendant’s “Thrive Causemetics”
  21   products, after being corrected for the average level of confusion observed between
  22   the Plaintiff’s products and the two control brands. It is my conclusion that there is
  23   significant actual confusion between the Plaintiff’s “Thrive” brand in both its
  24   existing (old) and its current (new) package and the Defendant’s “Thrive
  25   Causemetics” brand.
  26         16.    I further note that the Defendant’s marketing expert has criticized the
  27   1
         Certain exhibits to my report that are not relevant to the Motion have been
  28   removed for brevity.
                                                                   DECLARATION OF ROB WALLACE
                                                                       Case No. 2:20-CV-09091-PA-AS
                                                  -7-
Case 2:20-cv-09091-PA-AS Document 58 Filed 08/23/21 Page 9 of 250 Page ID #:2445




   1   control images used in the survey I conducted for this case. He suggests that the
   2   names of the control products used (Wildkat and Ursa Major) are too different from
   3   the marks in question to be proper controls.
   4         17.    What Dr. Simonson refuses to acknowledge is that a control is to
   5   replicate, as closely as possible, the products in question with the single exception
   6   of the issue being researched. In this case the issue in question is the “Thrive”
   7   name. Therefore, the names of the control products used in the survey I conducted
   8   are completely in accord with court-accepted standards. Other aspects of the control
   9   product images—including the packaging appearance and coloring and website
  10   descriptions—are very similar to the content in the images of the parties’ products.
  11         18.    I also note Dr. Simonson’s critique of the primary question in my
  12   survey regarding confusion. He suggests that this question “Do you believe that
  13   these two products come from the same company/manufacturer/source?” is biased
  14   and causes “demand effects” encouraging respondents to report confusion. He
  15   references the 69% response of those who report the products in question come
  16   from the same or affiliated sources. What he fails to reference are the results of
  17   exactly the same question when asked of the control products. These results
  18   indicate a range of only 10% to 13% of respondents reporting confusion among the
  19   control products. This significant difference in confusion between the parties’
  20   products and the control products can be seen in the screenshot below of the survey
  21   results for the new Thrive package survey.
  22   ///
  23   ///
  24   ///
  25   ///
  26   ///
  27   ///
  28   ///
                                                                   DECLARATION OF ROB WALLACE
                                                                       Case No. 2:20-CV-09091-PA-AS
                                                  -8-
Case 2:20-cv-09091-PA-AS Document 58 Filed 08/23/21 Page 10 of 250 Page ID #:2446




   1

   2

   3

   4

   5

   6

   7

   8

   9

  10

  11

  12

  13

  14

  15

  16         19.    If the primary question had caused any bias, this bias would have been
  17   reflected in the control products as well, driving YES responses well above the
  18   actual 10-13% ratio. Even if all of the YES responses to these control questions
  19   were caused by bias, which I sincerely refute, I subtracted the maximum control
  20   responses from the primary responses to result in a net confusion results of 56.6%
  21   for the old Thrive package and 54.5% for the new Thrive package.
  22         20.    I conclude based on these control responses that there was no bias or
  23   command effects caused by the questions in the surveys I conducted.
  24         21.    My findings and analysis are described in much greater detail in my
  25   attached expert report.
  26         22.    The information contained in my expert report is true and correct, and
  27   if called to testify under oath on such matters I could and would testify consistent
  28   with my opinions and conclusions contained therein.
                                                                   DECLARATION OF ROB WALLACE
                                                                       Case No. 2:20-CV-09091-PA-AS
                                                 -9-
Case 2:20-cv-09091-PA-AS Document 58 Filed 08/23/21 Page 11 of 250 Page ID #:2447




   1         I declare under penalty of perjury that the foregoing is true and correct.
   2         Executed on August 23, 2021, at New York, New York.
   3

   4                                          Rob Wallace
   5

   6

   7

   8

   9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28
                                                                   DECLARATION OF ROB WALLACE
                                                                       Case No. 2:20-CV-09091-PA-AS
                                                - 10 -
Case 2:20-cv-09091-PA-AS Document 58 Filed 08/23/21 Page 12 of 250 Page ID #:2448




                                Exhibit A




                                                             WALLACE OPP. 1
Case 2:20-cv-09091-PA-AS Document 58 Filed 08/23/21 Page 13 of 250 Page ID #:2449




                                                                                    WALLACE OPP. 2
Case 2:20-cv-09091-PA-AS Document 58 Filed 08/23/21 Page 14 of 250 Page ID #:2450




                                                                            WALLACE OPP. 3
                                    Case 2:20-cv-09091-PA-AS Document 58 Filed 08/23/21 Page 15 of 250 Page ID #:2451

amazon thrive face balm                                                                                                                      Sign in



   All           Shopping         News          Images           Videos      More                        Tools


About 7,570,000 results (0.83 seconds)


Ads ·    Shop amazon thrive face balm




 THRIVE All…            Thrive Defyi…            Boom Stick…              Thrive Defyi…        Thrive Face…       THRIVE All…
 Natural
 $16.95 Face            Gravity
                        $49.00                   Glo All Natural
                                                 $28.00                   Gravity
                                                                          $18.00               Cleansing
                                                                                               $68.00    Duo      Natural
                                                                                                                  $13.95 Face
 Amazon.com             Thrive Caus…             Boom By Ci…              Thrive Caus…         Thrive Caus…       Amazon.com
 Special offer                       (861)                  (9k+)                   (131)      Free shipping      Special offer



Ad · https://www.agelessrx.com/buy-nad-cream/online

Free Shipping Included - Easy, Convenient & Hassle Free
Buy NAD Cream Now or as Subscription Service From the Online Anti-Aging Clinic, Ageless RX


Ad · https://www.calderalab.com/

Best Organic Skincare For Men - 100% Plant Based & Non GMO
Voted 'The Best Natural-Powered Face Serum' by GQ. Smooth skin with 'The Good'


https://www.amazon.com › Thrive-Natural-Mens-Face-...

THRIVE Natural Face Moisturizer – Non-Greasy ... - Amazon.com
THRIVE Natural Face Moisturizer &ndash; Non-Greasy Soothing Facial ... Concentrated facial
moisturizer balm formula gives you more bang for the buck ...
            Rating: 4.5 · ​456 reviews


https://www.amazon.com › Unscented-Natural-Face-Lot...

THRIVE All Natural Face Cream for Sensitive ... - Amazon.com
Amazon.com: THRIVE All Natural Face Cream for Sensitive Skin – Facial Moisturizer Restores,
Protects Skin & Helps Soothe Irritation – Face Lotion for Women ...
            Rating: 4.3 · ​216 reviews


https://www.amazon.com › ThriveNaturalCareInc › page

Thrive Natural Care, Inc. - Amazon.com
Daily Defense Balm with SPF 30 · Energy Scrub · Deep Clean Gift Set for Women & Men · VIP
Men's Grooming Kit · Natural Face Wash · Natural Face Balm · Natural Shave ...


https://www.amazon.com › product-reviews

Customer reviews: Thrive Natural Face Lotion ... - Amazon.com
Find helpful customer reviews and review ratings for Thrive Natural Face Lotion – After Shave
Balm for Men & Non-Greasy Facial Moisturizer Made in USA with ...


https://www.amazon.com › THRIVE-Natural-Moisturiz...

THRIVE Natural Moisturizing Mineral Face ... - Amazon.com
THRIVE Natural Moisturizing Mineral Face Sunscreen SPF 30, 2 Ounces – Lightweight
Moisturizer Broad-Spectrum Matte Natural Face Sunblock with Clear Zinc Oxide & ...
            Rating: 4.4 · ​1,490 reviews


https://www.amazon.com › Thrive-Shave-Moisturize-S...

Amazon.com: THRIVE Shave & Moisturize Skincare Kit (2 ...
SHAVE FACE OR BODY & MOISTURIZE FACE – Full-size Thrive Shave & Shower Bar (100
g), and Face Balm (60 ml), packed in an attractive box with Mission Card, ...
            Rating: 4.6 · ​790 reviews


https://www.amazon.com › Thrive-Natural-Face-Moistu...

Amazon.com: THRIVE Natural Face Moisturizer Lotion (3 Pack ...
Amazon.com: THRIVE Natural Face Moisturizer Lotion (3 Pack) – Non-Greasy ... Concentrated
facial moisturizer balm formula gives you more bang for the buck ...
            Rating: 4.3 · ​216 reviews



       Images for amazon thrive face balm

         scrub          lotion             skincare         skin            face moisturizer




                                                                                                       Feedback

                                                      View all




https://www.amazon.com › THRIVE-Natural-Soothing-...

Amazon.com: THRIVE Natural Face Scrub And Soothing Face ...
Concentrated facial moisturizer balm formula gives you more bang for the buck; EFFECTIVE &
SAFE – Suitable for vegans, gluten free, GMO free, cruelty free, ...
            Rating: 5 · ​1 review


https://www.amazon.com › ask › questions

Amazon.com: Customer Questions & Answers
You should experience fewer clogged pores and/or acne after using Thrive's Sensitive Skin
Face Balm (or our Original Face Balm). Both Thrive Face Balm ...




Related searches

             thrive daily defense
                                                                          thrive natural care amazon
             sunscreen balm

                                                                          thrive natural moisturizing
             thrive natural care
                                                                          mineral face sunscreen spf …
                                                                          review
             thrive moisturizer reviews                                   thrive face cream reviews

                                                                          thrive natural moisturizing
             thrive sunscreen review
                                                                          mineral face sunscreen spf …
                                                                          ingredients




                                     1 2 3 4 5 6 7 8 9 10                       Next




  04685, Maine - From your IP address - Update location

Help       Send feedback         Privacy     Terms                                                                                WALLACE OPP. 4
                                     Case 2:20-cv-09091-PA-AS Document 58 Filed 08/23/21 Page 16 of 250 Page ID #:2452

thrive natural care                                                                                                                                             Sign in



   All        Shopping             Maps        Images           News     More                           Tools


About 118,000,000 results (0.73 seconds)


 Ads ·   Shop thrive natural care
                                                                                                                         Thrive
                                                                                                                         Natural Care,
                                                                                                                         Inc.
                                                                                                                         Company


 Thrive Defyi…          Thrive Defyi…           Thrive…                Thrive…               Thrive Face…       Thrive Smar… thrivecare.co
 Gravity
 $18.00                 Gravity
                        $49.00                  Buildable
                                                $38.00 Blur            Exfoliate
                                                                       $83.00 &              Cleansing
                                                                                             $68.00    Duo      Skincare
                                                                                                                $118.00 Set |
                                                                                                                        Founded: 2012
 Thrive Caus…           Thrive Caus…            Thrive Caus…           Thrive Caus…          Thrive Caus…       Thrive Caus…
             (131)                   (861)                    (2k+)    Free shipping         Free shipping      Free shipping                                     Disclaimer


                                                                                                                         Profiles
Ad · https://www.calderalab.com/

Give Your Skin a Clean Slate - Gentle Plant-Based Cleansing
                                                                                                                         Facebook     LinkedIn     Instagram
Crafted with exquisite ingredients to deliver gentle yet powerful cleansing. A cleanser...

                                                                                                                         People also search for                View 1+ more
Ad · https://www.thrivemarket.com/

Thrive Market™ Official Site - ThriveMarket.com
Thousands Of Curated Natural & Healthy Food, Beauty & Home Products. Save with...

                                                                                                                         Petcube     Feetures!    AeroGar…      Lark & Ro
https://thrivecare.co
                                                                                                                                                                   Feedback
Thrive Natural Care: Thrive Skincare | Powered By ...                                                                      Claim this knowledge panel
Thrive Natural Care products are as unique as our regenerative business model. High-
performance shave & skincare, powered by regenerative plants from Costa ...

  Sensitive Skin Face Balm
  Product Description Our Commitments This natural moisturizer, along with Thrive's
  Sensitive Skin Face Wash, packs the perfect one-two punch to start your ...

  Products
  Daily Defense Sunscreen Balm (Mineral SPF 30). Daily Defense ...

  More results from thrivecare.co »


https://www.facebook.com › thrivecare

Thrive Natural Care - Home | Facebook
Thrive Natural Care. 2692 likes · 14 talking about this. Thrive is regenerative, effective, plant-
based skincare for every body. Our unique approach...
            Rating: 5 · ​2 votes


https://www.amazon.com › Thrive-Natural-VIP-Mens-...

THRIVE Natural VIP Men's Skin Care Set (4 ... - Amazon.com
NO! Thrive Natural Care is HQ in SF & Costa Rica. We make high-performance skincare,
powered by regenerative plants. Our regenerative model restores soil & ...
            Rating: 4.6 · ​790 reviews


https://www.linkedin.com › company › thrive-natural-c...

Thrive Natural Care | LinkedIn
Headquartered in San Francisco, California, Thrive Natural Care works in tandem with a
passionate team of rural farmers in Costa Rica to develop native ...


https://www.instagram.com › thrivenaturalcare

Thrive Natural Care® (@thrivenaturalcare) • Instagram photos ...
Thrive Natural Care®. EMBODY CHANGE WITH REGENERATIVE SKINCARE + RESTORE
FARMS Based in San Francisco & Costa Rica thrivecare.co.


https://www.conservation.org › projects › thrive-natural...

Thrive Natural Care - Conservation International
Thrive Natural Care, a U.S. company, sources natural ingredients for its line of skincare
products from native plants grown by communities on the Caribbean ...


https://medium.com › @thrive.natural.care › im-a-wom...

I'm a Woman and I Use Thrive Natural Care. Here's Why. | by ...
No matter your gender, if you're looking for natural skin care that really works, and want
something that aligns with your active lifestyle and your values ...


https://twitter.com › thrivecare

Thrive Natural Care - Regenerative Skincare (@ThriveCare ...
The latest Tweets from Thrive Natural Care - Regenerative Skincare (@ThriveCare). Thrive is
regenerative, effective, plant-based skincare for every body.


https://www.walmart.com › Thrive-Natural-Light-Miner...

Thrive Natural Care - Thrive Natural Light Mineral Face ...
Free 2-day shipping. Buy Thrive Natural Light Mineral Face Sunscreen Lotion SPF 30 w/
Antioxidants, at Walmart.com.
            Rating: 4.7 · ​48 reviews · ​$20.95 · ​In stock




Related searches

            thrive natural care reviews                                thrive sunscreen reviews


            thrive natural care founder                                thrive natural care linkedin


            thrive natural care amazon                                 thrive care


            thrive natural care instagram                              thrive natural care facebook




                                     1 2 3 4 5 6 7 8 9 10                    Next




  04685, Maine - From your IP address - Update location

Help     Send feedback         Privacy       Terms                                                                                                  WALLACE OPP. 5
                                  Case 2:20-cv-09091-PA-AS Document 58 Filed 08/23/21 Page 17 of 250 Page ID #:2453

amazon thrive natural care                                                                                                                  Sign in



   All       Shopping           News         Images          Maps        More                             Tools


About 15,000,000 results (0.59 seconds)


 Ads ·   Shop amazon thrive natural care




 THRIVE                 Thrive Face           Thrive Smart           Thrive                 THRIVE                Thrive
 Natural Fac…           Cleansing D…          Skincare Se…           Exfoliate &…           Natural Sha…          Skincare…
 Moisturizer
 $15.95      –          |$68.00
                          Thrive              Thrive
                                              $118.00                Moisturize
                                                                     $83.00     Set         Soap &
                                                                                            $12.95                Starter
                                                                                                                  $35.00 Kit
 Amazon.com             Thrive Caus…          Thrive Caus…           Thrive Caus…           Amazon.com            Thrive Caus…
 Special offer          Free shipping         Free shipping          Free shipping          Special offer


Ad · https://www.calderalab.com/

Created by Caldera + Lab - Gentle, Yet Powerful Cleansing
Up your skincare regimen with a gentle cleanser proven to deliver better-looking skin. Enjoy a
gentle daily facial cleanser that refreshes skin without stripping it. Non-Irritating Formula. Safe for
Sensitive Skin. 60-Day Guarantee. Reduce Fine Lines. Dermatologist Approved.
​Shop Now · ​How We Did It · ​Our Story · ​Clinically Proven Results · ​Satisfaction Guaranteed


https://www.amazon.com › ThriveNaturalCareInc › page

Thrive Natural Care, Inc. - Amazon.com
Thrive Natural Care sells the most unique and healthy mens shave and skincare on the planet.
Better skin health with premium natural grooming products, ...


https://www.amazon.com › ...

Thrive Natural Care @ Amazon.com:
Online shopping from a great selection at Thrive Natural Care Store.


https://www.amazon.com › Thrive-Natural-Clean-Skinc...

THRIVE Natural Deep Clean Skincare Kit for ... - Amazon.com
Amazon.com: THRIVE Natural Deep Clean Skincare Kit for Men & Women (3 Piece) – Gift Set
with Natural Face Scrub, Wash & Moisturizing Face Lotion – Organic ...
           Rating: 4.6 · ​790 reviews


https://www.amazon.com › Skin-Care-Thrive-Natural-...

Thrive Natural Care - Skin Care / Men's ... - Amazon.com
THRIVE Natural Face Wash Gel for Men & Women – Daily Facial Cleanser with Anti-Oxidants &
Unique Premium Natural Ingredients for Healthier Skin Care – Vegan ...


https://www.amazon.com › Kits-Gift-Sets-Thrive-Natur...

Thrive Natural Care - Kits & Gift Sets / Men's ... - Amazon.com
Online shopping from a great selection at Beauty & Personal Care Store.


https://www.amazon.com › Skincare-Thrive-Natural-Ca...

Thrive Natural Care - Skincare / Indie Beauty ... - Amazon.com
FREE Shipping on orders over $25 shipped by Amazon. FSA or HSA eligible. THRIVE Natural
Face Scrub for Men & Women – Exfoliating Face Wash with ...


https://www.amazon.com › Moisturizers-Treatments-Thriv...

Thrive Natural Care - Moisturizers & Treatments ... - Amazon.com
THRIVE Natural Face Wash Gel for Men & Women – Daily Facial Cleanser with Anti-Oxidants &
Unique Premium Natural Ingredients for Healthier Skin Care – Vegan ...


https://www.amazon.com › THRIVE-Natural-Moisturiz...

THRIVE Natural Moisturizing Mineral Face ... - Amazon.com
THRIVE Natural Moisturizing Mineral Face Sunscreen SPF 30, 2 Ounces – Lightweight
Moisturizer Broad-Spectrum Matte Natural Face Sunblock with Clear Zinc Oxide & ...
           Rating: 4.4 · ​1,490 reviews


https://www.amazon.com › Mens-Grooming-Thrive-Na...

Thrive Natural Care - Men's Grooming: Beauty ... - Amazon.com
THRIVE Natural Face Wash Gel for Men & Women – Daily Facial Cleanser with Anti-Oxidants &
Unique Premium Natural Ingredients for Healthier Skin Care – Vegan ...


https://www.amazon.com › Thrive-Natural-Mens-Face-...

THRIVE Natural Face Moisturizer – Non-Greasy ... - Amazon.com
Sold by: Thrive Natural Care ... THRIVE Natural Face Moisturizer &ndash; Non-Greasy
Soothing Facial Moisturizer Lotion for Men &amp.
           Rating: 4.5 · ​456 reviews




Related searches

            thrive sunscreen                                         thrive natural sales


            thrive naturals                                          thrive natural moisturizer


            thrive care                                              thrive face wash review

            thrive market mineral
                                                                     thrive skin
            sunscreen




                                   1 2 3 4 5 6 7 8 9 10                      Next




  04685, Maine - From your IP address - Update location

Help     Send feedback        Privacy     Terms                                                                                  WALLACE OPP. 6
7/30/2021
        Case       2:20-cv-09091-PA-AS Documentthrive
                                                 58 natural
                                                      Filed skincare - Google Shopping
                                                               08/23/21       Page 18 of 250 Page ID #:2454

                         Shopping            thrive natural skincare                                                             Sign in




     Location:
     Los Angeles, CA




                                    Ads ·   See thrive natural skincare
     Show only
              Available nearby
              Buy on Google
              On sale
              Smaller stores



     Price
        Up to $25
                                     Thrive Smart             Thrive Skincare      Thrive Face          Thrive Bright         Thrive Defying
        $25 – $45
                                     Skincare Set | Thrive    Starter Kit          Cleansing Duo |      Balance Facial        Gravity
        $45 – $80
                                     Causemetics | 100…       (Cleanser,…          Thrive Causemetic…   Cleanser | Natural…   Transforming F
        Over $80
                                     $118.00                  $35.00               $68.00               $32.00                $49.00
      $ Min      – $ Max             Thrive Causemetics       Thrive Causemetics   Thrive Causemetics   Thrive Causemetics    Thrive Causem
                                     Free shipping                                 Free shipping                 (498)                 (857)
                                                                                                                              Free shipping
     Condition
        New items
        Used items



     Product rating
                         4 and up

                  More



     Seller
        iBeautyCity.com
        Target
        Thrive Causemetics
        Walmart
        Zabiva.com

                  More




                                                                                                        WALLACE OPP. 7
https://www.google.com/search?hl=en-US&tbm=shop&psb=1&q=thrive+natural+skincare&oq=thrive+natural+skincare&gs_lcp=Cgtwcm9kdWN0cy1jY…       1/7
7/30/2021
        Case   2:20-cv-09091-PA-AS Documentthrive
                                             58 natural
                                                  Filed skincare - Google Shopping
                                                           08/23/21       Page 19 of 250 Page ID #:2455

                   Shopping                 thrive natural skincare                                                                    Sign in




                                  Thrive Natural Deep Clean             Thrive Skincare Starter Kit         Thrive Smart Skincare Set |
                                  Skincare Kit for Women & Men (3       (Cleanser, Moisturizer, & Eye       Thrive Causemetics | 100%
                                  Piece) Made in USA ...                Lifting Cream) | Thrive ...         Vegan | Best Cruelty-Free ...
                                  4.1              8




                                  $35.95                                $35.00                              $118.00
                                  Walmart - Thrive Natural Care, Inc.   Thrive Causemetics                  Thrive Causemetics
                                  Free delivery                         $5.95 delivery                      Free delivery




                                  Thrive Natural Deep Clean             Thrive Defying Gravity              Thrive Bright Balance Facial
                                  Skincare Kit For Men & Women 3        Transforming Face Moisturizer       Cleanser | Natural Removing
                                  Piece – Gift                          Cream | Use on Dry, Aging, + ...    Foam Cleanser | for ...
                                                                        4.1             857                 4.7             498
                                                                        Face · Anti-aging · Cream           All Skin Types




                                  $55.11                                $49.00                              $32.00
                                  eBay - etctera                        Thrive Causemetics                  Thrive Causemetics
                                  Free delivery                         Free delivery                       $5.95 delivery


                                                                                                            Compare prices from 2 stores




                                                                                                           WALLACE OPP. 8
https://www.google.com/search?hl=en-US&tbm=shop&psb=1&q=thrive+natural+skincare&oq=thrive+natural+skincare&gs_lcp=Cgtwcm9kdWN0cy1jY…             2/7
7/30/2021
        Case   2:20-cv-09091-PA-AS Documentthrive
                                             58 natural
                                                  Filed skincare - Google Shopping
                                                           08/23/21       Page 20 of 250 Page ID #:2456

                   Shopping                 thrive natural skincare                                                                           Sign in




                                  Thrive Exfoliate & Moisturize Set |   Rejuvenate Restorative Face Oil        Thrive Face Wash - Daily Facial
                                  Thrive Causemetics | 100%             Face · Anti-aging · Organic            Cleanser for Men with Unique
                                  Vegan | Best ...                                                             Premium Natural ...
                                                                                                               4.7           35
                                                                                                               All Skin Types · Men's


                                  $83.00                                $72.00                                 $10.36
                                  Thrive Causemetics                    Naked + Thriving                       Walmart - Thrive Natural Care, Inc.
                                  Free delivery                         Free delivery                          $5.99 delivery

                                                                                                               Compare prices from 3 stores




                                  Thrive Causemetics Skincare |         Thrive Natural Mineral Face            THRIVE Natural Face Moisturizer
                                  Goodbye, Dry! Try This Thrive         Sunscreen Lotion SPF 30, 2             Lotion (3 Pack) – Non-Greasy
                                  Causemetics Toner ...                 Ounces – Lightweight Broad ...         Soothing Facial ...
                                  4.3             1,296                 4.7             45                     Face · For All Skin Types
                                  Toner · Witch Hazel · Liquid          Lotion · SPF 30 · 2 ounce
                                  More style options


                                  $36.00                                $20.95                                 $62.03
                                  Thrive Causemetics                    Walmart - Thrive Natural Care, Inc.    LivingstoneShop
                                  Free delivery                         Free delivery                          Free delivery by Fri, Aug 13

                                  Compare prices from 2 stores          Compare prices from 3 stores




                                                                                                              WALLACE OPP. 9
https://www.google.com/search?hl=en-US&tbm=shop&psb=1&q=thrive+natural+skincare&oq=thrive+natural+skincare&gs_lcp=Cgtwcm9kdWN0cy1jY…                    3/7
7/30/2021
        Case   2:20-cv-09091-PA-AS Documentthrive
                                             58 natural
                                                  Filed skincare - Google Shopping
                                                           08/23/21       Page 21 of 250 Page ID #:2457

                   Shopping                 thrive natural skincare                                                                       Sign in




                                  Weleda Skin Food - 2.5 fl oz tube   Thrive Face Balm For Men 100%        Thrive Natural Face Moisturizer
                                  4.6             12,209              Natural Effective To Reduce          Locion Humectante Facial
                                  Face · Body · For Dry Skin          Irritation 2                         Calmante No

                                  More size options                   Face · For All Skin Types            Face · For All Skin Types


                                  $14.24                              $17.99                               $19.95
                                  Thrive Market                       eBay - sunflowerbuys                 eBay - oceanside_depot
                                  $9.95 delivery                      Free delivery by Wed, Aug 11         Free delivery by Wed, Aug 11


                                  Compare prices from 50+ stores




                                  Thrive Overnight Sensation          Thrive Deluxe Travel Defying         Thrive Defying Gravity
                                  Brightening Sleep Mask |            Gravity Eye Lifting Cream | Thrive   Nourishing Hand & Nail Cream |
                                  Hydrating Mask for Dry + ...        Causemetics | 100 ...                Non-Greasy Cream with ...
                                  4.3             64                  4.0           784                    4.5           131
                                  Face · For Dry Skin · Mask          For All Skin Types                   Hand · For Dry Skin · Cream


                                  $38.00                              $10.00                               $18.00
                                  Thrive Causemetics                  Thrive Causemetics                   Thrive Causemetics
                                  Free delivery                       $5.95 delivery                       $5.95 delivery




                                                                                                       WALLACE OPP. 10
https://www.google.com/search?hl=en-US&tbm=shop&psb=1&q=thrive+natural+skincare&oq=thrive+natural+skincare&gs_lcp=Cgtwcm9kdWN0cy1jY…                4/7
7/30/2021
        Case   2:20-cv-09091-PA-AS Documentthrive
                                             58 natural
                                                  Filed skincare - Google Shopping
                                                           08/23/21       Page 22 of 250 Page ID #:2458

                   Shopping                 thrive natural skincare                                                                      Sign in




                                  Mad Hippie Triple C Night Cream     All Natural Face Cream for            Thrive Natural Vip Men's Skin
                                  - 2.1 oz                            Sensitive Skin - Facial Moisturizer   Care Set (4 Piece) – Grooming
                                  4.6          840                    Restore                               Gift Set
                                  Face · Melanin Reduction            Face · For All Skin Types


                                  $29.03                              $27.87                                $81.38
                                  The Vitamin Shoppe                  LivingstoneShop                       eBay - marom_cohen
                                  Google Guarantee                    Free delivery by Fri, Aug 13          Free delivery

                                  Compare prices from 3 stores        Compare prices from 3 stores




                                  Skincare Other | Thrive Skin        Mad Hippie Advanced Skin Care         Restoring Skincare Kit for Men
                                  Infinite Skincare System | Color:   Vitamin C Serum - 1.02 oz             with Sensitive Skin – 2 Piece
                                  Red | Size: Os ...                  dropper                               Grooming Gift Set
                                                                      4.4            7,927                  4.4             11
                                                                      Face · Anti-aging · 1 fl oz           For Men


                                  $160.00                             $29.99                                $27.90
                                  Poshmark                            The Vitamin Shoppe                    Walmart - Thrive Natural Care, Inc.
                                  $7.45 delivery                      Google Guarantee                      Free delivery

                                                                      Compare prices from 4 stores          Compare prices from 4 stores




                                                                                                        WALLACE OPP. 11
https://www.google.com/search?hl=en-US&tbm=shop&psb=1&q=thrive+natural+skincare&oq=thrive+natural+skincare&gs_lcp=Cgtwcm9kdWN0cy1jY…               5/7
7/30/2021
        Case   2:20-cv-09091-PA-AS Documentthrive
                                             58 natural
                                                  Filed skincare - Google Shopping
                                                           08/23/21       Page 23 of 250 Page ID #:2459

                   Shopping                   thrive natural skincare                                                                                        Sign in




                                   Bulldog Skincare For Men                        Probulin Probiotic Facial Serum -             Mad Hippie Eye Cream - 0.5 fl oz
                                   Moisturizer, Original - 100 ml                  1.01 fl oz                                    4.3          1,161
                                   4.7            973                              4.5            2                              Anti-aging · Vitamin C
                                   Face · For All Skin Types                       Face · Anti-aging · Aloe


                                   $8.99                                           $26.24                                        $24.99
                                   Thrive Market                                   VitaminDiscountCenter                         Skincare by Alana
                                   $9.95 delivery                                  Google Guarantee                              Google Guarantee


                                   Compare prices from 25+ stores                                                                Compare prices from 3 stores




                                     Ads ·   See thrive natural skincare




                                         Thrive Sunproof             THRIVE Natural                   Skincare Other |        Thrive Buildable            Thrive Triple Th
                                         Intensive Lip Balm          Face Moisturizer –               Thrive Skin Infinite    Blur CC Cream               Color Stick
                                         Duo | Thrive…               Non-Greasy…                      Skincare System |…      Broad Spectrum…             (Lip/Cheek Col
                                         $32.00                      $15.95                           $160.00                 $38.00                      $36.00
                                         Thrive Causemetics          Amazon.com - Sell…               Poshmark                Thrive Causemetics          Thrive Causem
                                                                                                                                        (2,616)                    (2,771
                                                                     Special offer                                            Free shipping               Free shipping



                                 Ad · www.zerogrocery.com/

                                 Next-Day Delivery Plastic-Free - Sustainable Skincare & Makeup
                                 Groceries delivered to your home in reusable glass jars and totes. Simple. Sustainable. Members
                                 receive free shipping and wholesale pricing on zero-waste groceries! Eliminate Plastic Waste.
                                 Organic Produce. Bay Area Deliveries. Sustainable. Zero hassle. Zero plastic.
                                 Produce · D
                                           ‎ elivery Locations · P
                                                                 ‎ repared · S
                                                                             ‎ nacks · O
                                                                                       ‎ ur Mission


                                 Ad · www.thrivecausemetics.com/

                                 Thrive Causemetics - 100% Vegan + Cruelty-Free
                                 Changing The World Starts With A Single Ingredient. Shop Our Long-Lasting Vegan Formulas! For
                                 Every Product You Purchase, We Donate To Help A Woman Thrive. Shop Makeup Online Now!
                                 Toxin-Free. Free Shipping. Eco-Friendly. Types: Eyeliner, Browliner.
                                             Rating for thrivecausemetics.com: 4.8 - Return policy: Most items 60+ days
                                 Smudge-Proof Eyeliner · N
                                                         ‎ ew Eye Brightener Shades · B
                                                                                      ‎ est-Sellers · L
                                                                                                      ‎ ast Chance Sets


                                 Ad · www.naturalbeautyskincare.ca/

                                 Natural Beauty Skincare - www.naturalbeautyskincare.ca
                                                                                                                             WALLACE OPP. 12
https://www.google.com/search?hl=en-US&tbm=shop&psb=1&q=thrive+natural+skincare&oq=thrive+natural+skincare&gs_lcp=Cgtwcm9kdWN0cy1jY…                                   6/7
7/30/2021
        Case   2:20-cv-09091-PA-AS Documentthrive
                                             58 natural
                                                  Filed skincare - Google Shopping
                                                           08/23/21       Page 24 of 250 Page ID #:2460
                                 Natural Beauty Skincare ® by Nature's Creations Aromatherapy. Providing Organic Essential Oils
                                 and Aromatherapy Since 1994. We know Aroma-therapy.
                   Shopping      Location · D
                                              thrive natural skincare
                                            ‎ ry Brushing · M
                                                            ‎ andarine · E
                                                                         ‎ xfoliants · C
                                                                                       ‎ ontact Us · D
                                                                                                     ‎ irections
                                                                                                                                                  Sign in




                                                                                          1 2 3              Next




                      Help   Send feedback       Privacy     Terms       Information for Merchants         Report a Violation




                                                                                                                                WALLACE OPP. 13
https://www.google.com/search?hl=en-US&tbm=shop&psb=1&q=thrive+natural+skincare&oq=thrive+natural+skincare&gs_lcp=Cgtwcm9kdWN0cy1jY…                        7/7
7/30/2021
        Case                                 mens
                   2:20-cv-09091-PA-AS Document 58thrive natural
                                                      Filed      care - Google Page
                                                              08/23/21         Shopping25 of 250 Page ID #:2461



                         Shopping              mens thrive natural care                                                            Sign in




   Your location: Los Angeles, CA



     Show only                      See mens thrive natural care
              Available nearby
              Buy on Google
              Smaller stores



     Price
        Up to $15
        $15 – $30
        $30 – $45
                                      Thrive Natural         THRIVE Natural       Thrive Natural Care   THRIVE Natural VIP    Thrive Smart
        Over $45
                                      Men's Skin Care Set    Face Wash Gel for    Men’s Gift Set        Men's Skin Care Set   Skincare Set | Thr
      $ Min     – $ Max               (3 Piece) -…           Men & Women –…                             (4 Piece) –…          Causemetics | 100
                                      $43.95                 $12.95               $53.95                $54.95                $118.00
                                      Amazon.com - Sell…     Amazon.com - Sell…   thehairtip.com        Amazon.com - Sell…    Thrive Causemeti
     Condition
                                      Free shipping                                                     Free shipping         Free shipping
        New items                                            Special offer
        Used items



     Product rating
                         4 and up

                  More



     Seller
        iBeautyCity.com
        Spring US
        Storenvy Storefronts
        Walmart
        Zabiva.com




                                                                                                        WALLACE OPP. 14
https://www.google.com/search?hl=en-US&tbm=shop&psb=1&q=mens+thrive+natural+care&oq=mens+thrive+natural+care&gs_lcp=Cgtwcm9kdWN0…             1/6
7/30/2021
        Case                             mens
               2:20-cv-09091-PA-AS Document 58thrive natural
                                                  Filed      care - Google Page
                                                          08/23/21         Shopping26 of 250 Page ID #:2462



                   Shopping                  mens thrive natural care                                                                       Sign in




                                  Thrive Natural Men's Skin Care        Thrive Natural Deep Clean               Thrive Face Wash - Daily Facial
                                  Set – 3 Piece Grooming Gift Set       Skincare Kit for Women & Men            Cleanser for Men with Unique
                                  to Wash, Shave, &                     (3 Piece) Made in USA ...               Premium Natural ...
                                  4.6             30                    4.1             8                       4.7              35
                                  Boxed                                                                         All Skin Types · Men's
                                  More size options


                                  $39.45                                $35.95                                  $10.36
                                  Walmart - Thrive Natural Care, Inc.   Walmart - Thrive Natural Care, Inc.     Walmart - Thrive Natural Care, Inc.
                                  Free delivery                         Free delivery                           $5.99 delivery


                                  Compare prices from 5+ stores                                                 Compare prices from 3 stores




                                  Thrive Natural Vip Men's Skin         Thrive Natural Deep Clean               Thrive Natural Face Wash Gel
                                  Care Set (4 Piece) – Grooming         Skincare Kit For Men & Women            for Men & Women Daily Facial
                                  Gift Set                              3 Piece – Gift                          Cleanser withAnti ...
                                                                                                                All Skin Types · Gel



                                  $81.38                                $55.11                                  $25.59
                                  eBay - marom_cohen                    eBay - etctera                          Walmart - Meeple Store
                                  Free delivery                         Free delivery                           Free delivery




                                                                                                              WALLACE OPP. 15
https://www.google.com/search?hl=en-US&tbm=shop&psb=1&q=mens+thrive+natural+care&oq=mens+thrive+natural+care&gs_lcp=Cgtwcm9kdWN0…                     2/6
7/30/2021
        Case                             mens
               2:20-cv-09091-PA-AS Document 58thrive natural
                                                  Filed      care - Google Page
                                                          08/23/21         Shopping27 of 250 Page ID #:2463



                   Shopping                  mens thrive natural care                                                                  Sign in




                                  Thrive Natural Vip Men's Skin         Thrive Natural Vip Men's Skin      Thrive Natural Care Shaving Oil,
                                  Care Set (4 Piece) – Grooming         Care Set (4 Piece) – Grooming      2 FZ
                                  Gift Set                              Gift Set                           4.7             23
                                  Boxed                                                                    Shaving Oil · Men's




                                  $81.38                                $81.38                             $16.95
                                  eBay - ritzkistore                    eBay - amukastore                  Walmart - Thrive Natural Care, Inc.
                                  Free delivery by Wed, Aug 11          Free delivery by Wed, Aug 11       Free delivery


                                                                                                           Compare prices from 4 stores




                                  Thrive Face Balm For Men 100%         Garden of Life Vitamin Code        Thrive Natural Shave Soap &
                                  Natural Effective To Reduce           Mens Multi 120 Caps                Shower Soap Bar – 2-in-1
                                  Irritation 2                          4.7              1,994             Shower & Shaving Soap for ...
                                  Face · For All Skin Types             Energy · Digestive Health          5.0             8
                                                                        More quantity options              Shaving Soap · Men's



                                  $17.99                                $32.19                             $11.65
                                  eBay - sunflowerbuys                  Thrive Market                      Walmart - Thrive Natural Care, Inc.
                                  Free delivery by Wed, Aug 11          $9.95 delivery                     Free delivery


                                                                        Compare prices from 25+ stores     Compare prices from 4 stores




                                                                                                         WALLACE OPP. 16
https://www.google.com/search?hl=en-US&tbm=shop&psb=1&q=mens+thrive+natural+care&oq=mens+thrive+natural+care&gs_lcp=Cgtwcm9kdWN0…                3/6
7/30/2021
        Case                             mens
               2:20-cv-09091-PA-AS Document 58thrive natural
                                                  Filed      care - Google Page
                                                          08/23/21         Shopping28 of 250 Page ID #:2464



                   Shopping                 mens thrive natural care                                                                    Sign in




                                  Thrive Other | Level Thrive 5-       Natural Care Basic Tee - White -     Thrive Natural Shave Oil for
                                  Day Men'S Pack | Color:              Design by Thrive - Spring            Men, 2 Ounces (60ml) -
                                  Blue/Orange | Size: Os ...                                                replaces Pre-Shave Oils ...
                                                                       More style options
                                                                                                            Shaving Oil · Men's




                                  $36.00                               $35.99                               $31.71
                                  Poshmark                             Spring US                            Walmart - J&I productions LLC
                                  $7.45 delivery                       $10.99 delivery                      Free delivery




                                  Natural Care Sublimated Tees -       Bulldog Skincare For Men             All Natural Face Cream for
                                  Design by Thrive - Spring            Moisturizer, Original - 100 ml       Sensitive Skin - Facial
                                                                       4.7               973                Moisturizer Restore
                                                                       Face · For All Skin Types            Face · For All Skin Types



                                  $25.99                               $8.99                                $21.00
                                  Spring US                            Thrive Market                        Walmart - Real Future LLC
                                  $10.99 delivery                      $9.95 delivery                       Free delivery


                                                                       Compare prices from 25+ stores       Compare prices from 3 stores




                                                                                                          WALLACE OPP. 17
https://www.google.com/search?hl=en-US&tbm=shop&psb=1&q=mens+thrive+natural+care&oq=mens+thrive+natural+care&gs_lcp=Cgtwcm9kdWN0…                 4/6
7/30/2021
        Case                             mens
               2:20-cv-09091-PA-AS Document 58thrive natural
                                                  Filed      care - Google Page
                                                          08/23/21         Shopping29 of 250 Page ID #:2465



                   Shopping                  mens thrive natural care                                                                          Sign in




                                  Thrive Natural Beard Oil for          Thrive Natural Face Scrub For           THRIVE Natural Face Wash Gel
                                  Men, 30 ml Beard Conditioner &        Men & Women Face Wash                   for Men & Women (3 Pack) –
                                  Softener Made in USA ...              Cleans, Restores Vegan Safe             Daily Facial Cleanser ...
                                  Oil · Argan Oil · Organic             All Skin Types · Scrub                  All Skin Types · Gel



                                  $17.49                                $12.15 Used                             $49.47
                                  eBay - us2014.hajal                   truegether.com/user/viviennnola_0.…     iBeautyCity.com
                                  Free delivery by Wed, Aug 11          Free delivery                           Free delivery by Thu, Aug 12




                                  Thrive Natural Face Wash Gel          Thrive Shave & Moisturize               Thrive Natural Beard Grooming
                                  For Men & Women Daily Facial          Skincare Kit (2 Piece) – Natural        Oil - New Beauty
                                  Cleanser With Anti-o                  Shave & Shower Bar and ...              Beard / Mustache
                                  All Skin Types · Gel                  Boxed



                                  $12.75                                $40.96                                  $12.00
                                  Truegether - CapstoneMarket           LivingstoneShop                         Mercari
                                  $12.99 delivery                       Free delivery by Fri, Aug 13            Free delivery




                                                                                                              WALLACE OPP. 18
https://www.google.com/search?hl=en-US&tbm=shop&psb=1&q=mens+thrive+natural+care&oq=mens+thrive+natural+care&gs_lcp=Cgtwcm9kdWN0…                        5/6
7/30/2021
        Case                             mens
               2:20-cv-09091-PA-AS Document 58thrive natural
                                                  Filed      care - Google Page
                                                          08/23/21         Shopping30 of 250 Page ID #:2466



                   Shopping                   mens thrive natural care                                                                                      Sign in




                                   Thrive Natural Daily Defense                   Balance Repair and Thrive Facial                Thrive Skincare Starter Kit
                                   Skincare Kit for Women & Men                   Care                                            (Cleanser, Moisturizer, & Eye
                                   (2 Piece) – Gift Set ...                       Face · For All Skin Types                       Lifting Cream) | Thrive ...



                                   $47.57                                         $32.00                                          $35.00
                                   OliveTips.com                                  Milsegen                                        Thrive Causemetics
                                   Free delivery by Fri, Aug 13                   Free delivery by Mon, Aug 30                    $5.95 delivery




                                 See mens thrive natural care




                                   THRIVE Natural                 Thrive Natural                Thrive Natural Vip           Thrive Natural Deep       Thrive Natural
                                   Face Moisturizer –             Men's Skincare Set            Men's Skin Care Set          Clean Skincare Kit        Shaving Oil, 2 oz
                                   Non-Greasy…                    (3 Piece) Gift Set t…         (4 Piece) –…                 for Women & Men…          Vegan Shave Oil f
                                   $15.95                         $58.86                        $81.38                       $35.95                    $16.95
                                   Amazon.com - Sell…             Walmart - MC Onli…            eBay - marom_coh…            Walmart - Thrive N…       Walmart - Thrive N
                                                                           (30)                 Free shipping                         (8)                       (23)
                                   Special offer                  Free shipping                                              Free shipping             Free shipping




                                 Ad · www.amazon.com/

                                 Shop Thrive Natural - Amazon - Fast Free Delivery with Prime.
                                 Find Deals on Thrive Natural in Hair Removal on Amazon.
                                             Rating for amazon.com: 4.5 - 8,531 reviews - Average delivery time: 1–3 days
                                 Men's Grooming · P
                                                  ‎ rime Pantry · A
                                                                  ‎ mazon Prime Benefits · B
                                                                                           ‎ eauty & Personal Care




                                                                                          1 2            Next




                      Help   Send feedback       Privacy      Terms    Information for Merchants        Report a Violation




                                                                                                                             WALLACE OPP. 19
https://www.google.com/search?hl=en-US&tbm=shop&psb=1&q=mens+thrive+natural+care&oq=mens+thrive+natural+care&gs_lcp=Cgtwcm9kdWN0…                                      6/6
Case 2:20-cv-09091-PA-AS Document 58 Filed 08/23/21 Page 31 of 250 Page ID #:2467




                                                            WALLACE OPP. 20
Case 2:20-cv-09091-PA-AS Document 58 Filed 08/23/21 Page 32 of 250 Page ID #:2468




                                                            WALLACE OPP. 21
Case 2:20-cv-09091-PA-AS Document 58 Filed 08/23/21 Page 33 of 250 Page ID #:2469




                                                            WALLACE OPP. 22
Case 2:20-cv-09091-PA-AS Document 58 Filed 08/23/21 Page 34 of 250 Page ID #:2470




                                                            WALLACE OPP. 23
Case 2:20-cv-09091-PA-AS Document 58 Filed 08/23/21 Page 35 of 250 Page ID #:2471




                                                            WALLACE OPP. 24
Case 2:20-cv-09091-PA-AS Document 58 Filed 08/23/21 Page 36 of 250 Page ID #:2472




                                                            WALLACE OPP. 25
Case 2:20-cv-09091-PA-AS Document 58 Filed 08/23/21 Page 37 of 250 Page ID #:2473




                                                            WALLACE OPP. 26
Case 2:20-cv-09091-PA-AS Document 58 Filed 08/23/21 Page 38 of 250 Page ID #:2474




                                                            WALLACE OPP. 27
Case 2:20-cv-09091-PA-AS Document 58 Filed 08/23/21 Page 39 of 250 Page ID #:2475




                                                                                    WALLACE OPP. 28
Case 2:20-cv-09091-PA-AS Document 58 Filed 08/23/21 Page 40 of 250 Page ID #:2476




                                                                                    WALLACE OPP. 29
Case 2:20-cv-09091-PA-AS Document 58 Filed 08/23/21 Page 41 of 250 Page ID #:2477




                                                                                    WALLACE OPP. 30
Case 2:20-cv-09091-PA-AS Document 58 Filed 08/23/21 Page 42 of 250 Page ID #:2478




                                                                                    WALLACE OPP. 31
Case 2:20-cv-09091-PA-AS Document 58 Filed 08/23/21 Page 43 of 250 Page ID #:2479




                                                                                    WALLACE OPP. 32
Case 2:20-cv-09091-PA-AS Document 58 Filed 08/23/21 Page 44 of 250 Page ID #:2480




                                Exhibit B




                                                            WALLACE OPP. 33
Case 2:20-cv-09091-PA-AS Document 58 Filed 08/23/21 Page 45 of 250 Page ID #:2481




                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA


     THRIVE NATURAL CARE, INC.                Case No. 2:20-cv-9091-PA-AS
                 Plaintiff,
           v.
     THRIVE CAUSEMETICS, INC.,
                 Defendant.




                        EXPERT REPORT OF ROB WALLACE
                                   June 23, 2021




                                                            WALLACE OPP. 34
Case 2:20-cv-09091-PA-AS Document 58 Filed 08/23/21 Page 46 of 250 Page ID #:2482




  I.    Introduction
        1.     I was engaged by The McArthur Law Firm, P.C. of Beverly Hills, CA
  to provide my expert opinion in the matter of Thrive Natural Care, Inc. (“the
  Plaintiff”) versus Thrive Causemetics, Inc., (“the Defendant”). More specifically, I
  was asked to conduct two empirical studies designed to examine whether or not
  consumers, or potential consumers of skin care products who purchase such items on
  the Internet would be confused between “Thrive” branded skin care products
  manufactured by the Plaintiff (both in its original and its new package design) and
  “Thrive Causemetics” branded skin care products manufactured by the Defendant.
  The Plaintiff’s and Defendant’s products are hereafter referred to as “the products in
  question.” I was also asked to conduct an analysis of the likelihood of confusion
  between Plaintiff’s and Defendant’s skin care products based on the factors
  described in AMF, Inc. v. Sleekcraft Boats, 599 F.2d 341 (9th Cir. 1979) (the
  “Sleekcraft factors”).
        2.     The methodology used by both consumer studies involved the use of a
  “test” versus “control” experimental design where the products of two companies
  other than the Plaintiff’s or Defendant’s products served as controls. The use of two
  different control products (i.e., Wldkat and Ursa Major) served to extend the
  generalizability of the findings. That is, examining the degree to which two different
  “control” skin care products are confused with the Plaintiff’s products allows
  stronger validity and reliability in the test method. This is because the degree to
  which two non-infringing brands are confused with the Plaintiff’s “Thrive” products
  can be compared to the degree to which the Defendant’s “Thrive Skin” products are
  confused with the Plaintiff’s products to derive a measure of the relative degree of
  confusion between the two brands.
        3.     The results of this survey are outlined in Appendix 1 of this report and


                                                                    WALLACE OPP. 35
Case 2:20-cv-09091-PA-AS Document 58 Filed 08/23/21 Page 47 of 250 Page ID #:2483




  attached as separate documents to this report. The findings of the old/ original
  package study show a net confusion of 56.6% between the Plaintiff’s “Thrive”
  products in its original identity and package design (old package) and the
  Defendant’s “Thrive Causemetics” products, after being corrected for the average
  level of confusion observed between the Plaintiff’s products and the two control
  brands. The findings of the new package study (new package) show a degree of net
  confusion of 54.5% between the Plaintiff’s “Thrive” products in its current, new
  identity and package design and the Defendant’s “Thrive Causemetics” products,
  after being corrected for the average level of confusion observed between the
  Plaintiff’s products and the two control brands.
        4.     The survey also tested the likelihood of consumer confusion between
  the products in question caused by both the Plaintiff and the Defendant using the
  term #THRIVETRIBE when showing an image of a skin care product in its
  Instagram posts.
        5.     I was also asked to provide my expert opinions from a branding
  industry perspective on the issues in this matter, specifically if the Plaintiff followed
  all branding industry practices in properly marketing and promoting its Thrive®
  brand and if the Defendant properly promoted and proliferated its products in
  question.
        6.     My opinions consider the information provided to me, the survey
  findings, and my over 35 years of brand identity and brand valuation experience for
  a large number of consumer brands.
        7.     This report constitutes my findings after review of the materials
  provided to me. I reserve the right to supplement my opinions based any additional
  information that would affect the outcome of my work or provide greater insight into
  the matters examined.



                                                                     WALLACE OPP. 36
Case 2:20-cv-09091-PA-AS Document 58 Filed 08/23/21 Page 48 of 250 Page ID #:2484




  II.    Summary of Opinion
         8.    Based on my thorough study of the matter, including the results of two
  court-compliant surveys and the confirmation of actual confusion among both
  consumers as well as the personal care industry professionals, it is my conclusion
  that there is significant actual confusion between the Plaintiff’s well-established
  “Thrive” brand in both its existing (old) and its current (new) package with the
  Defendant’s “Thrive Causemetics” brand.
         9.    Further, based on the application of the Sleekcraft factors to the facts of
  this case, it is my opinion that there is a significant likelihood of consumer confusion
  between the Plaintiff’s “Thrive” skin care products and the Defendant’s “Thrive
  Causemetics” skin care products. This includes a likelihood of forward confusion, in
  which consumers believe the Defendant’s products originate from or are affiliated
  with the Plaintiff, as well as reverse confusion, in which consumers believe the
  Plaintiff’s products originate from or are affiliated with the Defendant.
  III.   Summary of Qualifications
         10.   I was the Managing Partner for more than 30 years of one of the
  branding industry’s most respected brand identity strategy and design firms, Wallace
  Church & Co., where I had specific and significant experience with the skin care
  market. I am currently the Managing Partner of Best of Breed Branding
  Consortium, an omni-channel branding consultancy that also focuses on all the
  branding issues involved in this case.
         11.   Based on this experience, I have highly specialized knowledge of how
  marketers create and establish brands, how consumers interpret brand messaging,
  how they develop awareness and perceptions of brands and all the other
  marketing/branding issues in this case.
         12.   As outlined in my Curriculum Vitae, in Appendix 3 of this report, I



                                                                    WALLACE OPP. 37
Case 2:20-cv-09091-PA-AS Document 58 Filed 08/23/21 Page 49 of 250 Page ID #:2485




  have been actively involved in hundreds of brand naming, brand identity, brand
  messaging, product design, package design and web development assignments for
  dozens of leading consumer product and service companies. For example, my firm
  and I have developing brand messaging for such companies as Coca-Cola, Procter &
  Gamble, PepsiCo, Pfizer, Nestle, Johnson & Johnson, PNC Bank, Target and more
  than 100 additional national and global brand owners.
        13.    Of specific relevance to the products in question, I have also been
  involved in consulting with numerous skin care and personal care brands such as
  L’Oréal, Revlon, Dove, Jergens, and several other skin care companies of equal
  caliber. In these assignments my team and I created the brand identities in the form
  of their graphic package design. We also provided strategic direction on their brand
  messaging that was then used to integrate advertising, social media, promotion and
  all other brand messaging.
        14.    As part of these assignments, I participated in developing, fielding
  and/or analyzing well over one thousand consumer surveys and research projects. As
  a result, I have unique knowledge of how brand identity, package design and brand
  messaging affect consumer perceptions, how they shape consumer relationships with
  brands and how they drive consumer purchasing.
        15.    I served on the Board of Directors of The Design Management Institute,
  the largest global organization in the brand design and strategy industry, for 10
  years. There I founded and co-chaired the Design Value Project, which focused on
  determining the return on investment of brand messaging and brand identity. As
  such I have been referred to as “the thought leader in quantifying brand design’s
  value.” I have delivered keynote presentations on this topic at more than 50
  branding industry symposia across the US, Canada, Europe, Latin America and
  Asia. I have lectured at the graduate level of The Columbia School of Business, The



                                                                   WALLACE OPP. 38
Case 2:20-cv-09091-PA-AS Document 58 Filed 08/23/21 Page 50 of 250 Page ID #:2486




  SVA Masters in Branding Program, Georgetown University, University of Texas,
  Seton Hall and other educational institutions. My full Curriculum Vitae is attached
  in Appendix 3 of this report.
  IV.    Investigation Performed
        16.    I have received and reviewed the documents outlined in Appendix 1 of
  this report. I also designed, oversaw the implementation and analyzed the results of
  two consumer surveys outlined in Appendix 2 of this report.
  V.     Compensation
        17.    I am being compensated in connection with my engagement in this
  proceeding at the rate of $400 per hour for report writing and $500 per hour for
  deposition and trial testimony. I have received no additional compensation for my
  work in this proceeding. My compensation is in no way dependent upon the outcome
  of this proceeding.
  VI.    Previous Testimony and Expert Opinions
        18.    My testimony and opinions have been accepted by and admitted in
  proceedings both before the U.S. District Courts and also the USPTO Trademark
  Trial and Appeal Board (also known as the “TTAB”). I have served as an expert
  witness on more than 70 cases concerning intellectual property infringement,
  trademark and trade dress infringement, marketing research, false or deceptive
  advertising and brand messaging, and other marketing/branding industry issues. In
  such capacity I have designed and conducted court-compliant surveys for many of
  these cases. I have been deposed and/or testified in court as an expert witness more
  than 30 times. My substantial experience in branding, marketing and survey
  development provides me with the background necessary to prepare and analyze the
  survey described in this declaration. A listing of my recent legal expert witness cases
  is attached as Appendix 4 of this report.



                                                                   WALLACE OPP. 39
Case 2:20-cv-09091-PA-AS Document 58 Filed 08/23/21 Page 51 of 250 Page ID #:2487




  VII.     Summary of the Case

           A.    The Plaintiff filed for and received registration of its THRIVE
                 trademark years before the Defendant’s infringing products were
                 launched.
           19.   I understand Plaintiff created its Thrive brand of skin care products in
  or about 2013, applied for federal trademark protection of the term “THRIVE” on
  September 11, 2012, and in January of 2014 the first of two federal trademarks was
  registered under U.S. Trademark Reg. No. 4,467,942 for THRIVE in International
  Class 003 for “Non-medicated skin care preparations, namely, facial lotions,
  cleansers and creams, creams and oils for cosmetic use, skin moisturizers; pre-
  shaving preparations; after shave lotions and creams.”
           20.   In September of 2020, the Plaintiff received an additional registration,
  U.S. Trademark Reg. No. 6,164,303 for the additional products of “Body and non-
  medicated soaps and skin cleansing gels; cosmetic sun care preparations and
  sunscreens; shaving creams and gels; pre-shaving preparations; after shave lotions
  and creams.” The Plaintiff has also applied for a third trademark application, U.S.
  Serial No. 90/198,496, to officially register other skincare products that it already
  sells or which are within the natural zone of expansion of its current registered and
  common law trademark rights.
           21.   The Defendant began using the term “Thrive Causemetics” for its skin
  care products in question in its 2018 launch of its Overnight Sensation Brightening
  Sleep Mask,1 a full four years after the Plaintiff had received registration of the first
  of its trademarks. The Defendant continued to launch skin care products in 2019
  (Liquid Balm Up treatment).2 In 2020, the Defendant launched 14 new skin care
  products, among them Defying Gravity Transforming Moisturizer, Bright Balance 3

  1   TCI_00014424.pdf
  2   Ibid



                                                                      WALLACE OPP. 40
Case 2:20-cv-09091-PA-AS Document 58 Filed 08/23/21 Page 52 of 250 Page ID #:2488




  in 1 Cleanser, Moisturizer Flash Active Nutrient Toner, and others.3
        22.      In my view, the Defendant’s products in question are targeted to the
  same relevant consumer and directly compete in the same class of trade with the
  Plaintiff’s products4. The products in question are identical in nature or highly
  related, focusing specifically on consumers seeking natural, toxin-free skin care
  products. The Plaintiff sells face cleansers, face lotion, and moisturizer under its
  “Thrive” brand. The Defendant sells the exact same types of products under its
  “Thrive Causemetics” brand. In addition, while the Plaintiff also targets male
  customers with its advertising, I am informed that the Plaintiff sells a majority of its
  products to customers identified as female and has done so for years.5 Further, I
  understand that the Defendant also makes a significant amount of sales to customers
  identified as male.6
        23.      The parties both advertise on-line and on the same social media sites
  such as Instagram. They both sell through their online stores, their websites appear
  adjacent each other in Google search results for relevant terms such as “thrive
  skincare”, and their products can be found together on eBay, as illustrated below,
  and on other third party sales sites. Based on these facts, it is my opinion that these
  products provide the same consumer benefit, they are positioned to and targeted at
  the same consumer, and they directly compete with one another for sales and
  recognition.




  3
    Ibid
  4 TCI_00019251
  5 TNC00897-U
  6 TCI_00019251




                                                                     WALLACE OPP. 41
Case 2:20-cv-09091-PA-AS Document 58 Filed 08/23/21 Page 53 of 250 Page ID #:2489




           B.     The Plaintiff followed branding industry accepted practices in
                  establishing and building the recognition of its Thrive® brand.
           24.    Based on my analysis of the Plaintiff’s branding practices as outlined in
  the documents reviewed7, I find that the Plaintiff has adhered to marketing industry-
  accepted practices8 in establishing, promoting and protecting its Thrive® brand.
           25.    Since the time of its creation, the Plaintiff has used its “Thrive”
  trademark consistently in all of its brand communications including on product
  packaging, promotional material and on the Plaintiff’s website. The brand name has
  never varied from its trademarked term. The Plaintiff has invested a substantial
  amount of money, time and resources into promoting its Thrive® brand.9 The


  7   TNC00001-TNC00004.pdf, TNC00893.xlx, TNC01282-TNC01299.pdf,
  8   Demonstrating the Value of Marketing, Dominique M. Hanssens, Koen H. Pauwels, Journal of
  Marketing, American Marketing Association, 2016
  9   TNC00897-U



                                                                          WALLACE OPP. 42
Case 2:20-cv-09091-PA-AS Document 58 Filed 08/23/21 Page 54 of 250 Page ID #:2490




  Plaintiff has communicated its unique brand via marketing agencies, public relations
  firms, social media such as Instagram and Facebook, and through the company’s
  website blog and online articles. As outlined in the complaint, the brand has been
  promoted through numerous media channels. As a result of these efforts, the
  Plaintiff has secured partnerships with retailers such as Amazon, Whole Foods and
  others to sell their products. It currently generates over $1 million in annual sales,
  despite being a small company with few employees. Further, the Plaintiff has
  achieved significant media attention in major outlets such as Vogue and Real Simple
  magazines, among others.10 Based on my expertise in the skin care category, all of
  these accomplishments prove the success of the Plaintiff’s brand.
        26.    I understand that not later than December 2013, the Plaintiff began
  referring to its customers as the “Thrive Tribe.” Since then, the Plaintiff has
  frequently used the “Thrive Tribe” term in emails to customers (such as welcoming
  new customers to the “Thrive Tribe”), throughout its website, including prominently
  on its homepage, and in marketing campaigns. For example, in 2018 the Plaintiff ran
  an Instagram-based contest and directed followers to use hash tag #THRIVETRIBE
  on their photographs to identify that they were related to the Plaintiff.
        27.    Starting as early as 2016, the Defendant began using the term “Thrive
  Lab” in its emails to consumers11 and later in its advertising efforts.12 Starting on or
  about 2018, the Defendant began using the term “#THRIVETRIBE” in its Instagram
  posts13 and the term “Thrive Tribe” its advertising efforts.14 These branding efforts,
  which often exclude the Defendant’s trademark “Causemetics”, may have caused
  significant confusion with the Plaintiff’s brand, as will be confirmed in the study that

  10 TNC01344-57
  11
     TCI_00027656
  12 TCI_00014424
  13 Complaint.pdf
  14 TCI_00014426




                                                                     WALLACE OPP. 43
Case 2:20-cv-09091-PA-AS Document 58 Filed 08/23/21 Page 55 of 250 Page ID #:2491




  follows.
  VIII. Survey Design
        28.    In order to form and substantiate an opinion on the likelihood that the
  relevant consuming public might confuse the products in question, I conducted two
  court-compliant surveys, one testing the likelihood of confusion between the
  Defendant’s product and the Plaintiff’s original (old) package, and a second identical
  study testing the likelihood of confusion between the Defendant’s product and the
  Plaintiff’s existing (new) package The design and results of the survey conducted
  for this report are discussed in detail in the following pages. Please see the full
  survey and its tabulated results and raw data in Appendix 1 and the additional
  documents filed with this report. The survey was conducted between May 5 and
  June 4, 2021.
        29.    The empirical study was designed to measure confusion between the
  Plaintiff’s Thrive products and the Defendant’s Thrive Causemetics products,
  inclusive of source and association or connection. Overall confusion was measured
  by adding these two empirical estimates together while subtracting the average of
  two controls that examined confusion between the Plaintiff’s products and products
  (controls) that were not the focus of this dispute. The approach required two separate
  events to occur before a given individual could be classified as confused. First, the
  individual respondent had to indicate that either they believed that (1) the products
  came from the same manufacturer; or respectively that (2) they came from two
  different manufacturers who had some association or connection with one another.
        30.    I designed the survey screener and questionnaire. The survey was
  conducted under my direction in accordance with the principles and standards
  delineated in the Manual for Complex Litigation, Fourth Edition, 2004, prepared for
  the Federal Judicial Center. These principles provide the best assurance that the data



                                                                     WALLACE OPP. 44
Case 2:20-cv-09091-PA-AS Document 58 Filed 08/23/21 Page 56 of 250 Page ID #:2492




  collected is valid and can be relied upon to draw conclusions regarding consumer
  opinions. These principles provide that:

                 a) The proper universe(s) should be properly chosen and defined;
                 b) The sample of respondents chosen from the proper universe should be
                    representative of that population;
                 c) The questions asked should be clear and not leading;
                 d) The data gathered should be accurately reported;
                 e) The data should be analyzed in accordance with accepted statistical
                    principles;
                 f) The surveys should be conducted by qualified persons following proper
                    interview procedures;
                 g) The surveys should be conducted in anticipation of litigation and by
                    persons not connected with the parties or counsel or by persons aware
                    of its purpose in the litigation.15

           31.      The survey is based on the “Squirt methodology”16 found acceptable by
  the Ninth Circuit and designed to conform to the survey design preference of the
  Patent and Trademark Office Trademark Trial and Appeal Board. This survey
  format seeks to “replicate the consumer experience.” It allows the consumer to see
  examples of both products in question as they appear for sale on their own websites
  concurrently– and among a line-up of additional control products – as if these
  consumers were able to engage both products in question during the same purchase
  experience, which is the case here. In this case, both the Plaintiff and Defendant sell
  the products directly to consumers on their websites:
  https://thrivecare.co/products/restoring-face-balm-for-sensitive-skin and
  https://thrivecausemetics.com/collections/all-skincare. Also, both the Defendant’s
  and Plaintiff’s products are sold on other highly popular ecommerce sites such as
  Ebay:

  15
       Reference Manual on Scientific Evidence, Third Edition West Group, St. Paul, MN, 2011
  16   Squirtco v. Seven-Up Co., 628 F.2d 1086 (8th Cir. 1980).




                                                                           WALLACE OPP. 45
Case 2:20-cv-09091-PA-AS Document 58 Filed 08/23/21 Page 57 of 250 Page ID #:2493




  https://www.ebay.com/itm/274816131495?hash=item3ffc5161a7:g:GDYAAOSwe8
  Vgs-Ex and
  https://www.ebay.com/sch/i.html?_from=R40&_trksid=p2334524.m570.l1313&_nk
  w=thrive+causemetics+cleanser&_sacat=0&LH_TitleDesc=0&_odkw=thrive+cause
  metics+moisturizer&_osacat=0
           32.     If a consumer shopping for skin care products online had two web
  browser tabs open, which is a common experience, they could engage both products
  in question adjacent to one another, which qualifies this case to use the Squirt
  methodology. In addition, if consumers were shopping on Ebay, they could
  encounter both products in question adjacent to one another, as illustrated in the
  image following paragraph 29 of this report.
           33.     The sample selection, questions, questionnaire design, and interviewing
  procedures employed in the surveys are designed in accordance with the generally
  accepted standards and procedures to meet the criteria for survey trustworthiness
  detailed in the Manual for Complex Litigation.17 This includes the choice of close-
  ended answers in the screener so as not to bias the respondent or make them aware
  of the screener criteria.
           34.     This test includes primary and control questions where the infringing
  material is eliminated so as to determine the level of confusion specifically caused
  by the infringing brand name and to extract any predetermined perceptions, or what
  the survey industry refers to as “survey noise.” As mentioned, all respondents saw
  the products in question in a lineup of four products including two control products,
  which are manufactured and sold by unrelated third parties. All four product, the
  products in question and the two control products, were then analyzed in comparison


  17   Manual for Complex Litigation, Fourth Edition, 2004




                                                                      WALLACE OPP. 46
Case 2:20-cv-09091-PA-AS Document 58 Filed 08/23/21 Page 58 of 250 Page ID #:2494




  to one another. All stimuli was randomized to prevent order bias.
           A.      Proper Qualifying Universe
           35.     Addressing operational issues, the Reference Manual on Scientific
  Evidence, Third Edition West Group, St. Paul, MN, 2011 (“Reference Manual”),
  prepared for the Federal Judicial Center, states on page 376, “One of the first steps
  in designing a survey or in deciding whether an existing survey is relevant is to
  identify the target population (or universe). The target population consists of all
  elements (i.e., objects, individuals, or other social units) whose characteristics or
  perceptions the survey is intended to represent.”18
           36.     Given the products at issue, I determined that the appropriate universe
  for this survey would be comprised of 600 men and women between 18 and 65 who
  (a) have purchased skin care products on the internet within the last 6 months, (b)
  plan to do so again within the next 6 months, (c) have used the Internet to search for
  products or services within the last month, (d) did not work in a related industry or
  have a close relative that did so, and (e) speak fluent English.
           37.     I determined that that questions below were proper screening questions
  for this survey. The type in bold and parenthesis indicates direction on if these
  responses qualify the respondent to proceed with the survey. Respondents did not
  see these instructions. Please see the document listed in Appendix 1 for “screen
  grabs” of what the respondents actually saw.
        1. What is your age?
            • 18 or younger (Terminate interview)
            • 18-20
            • 21-29
            • 30-39
            • 40-49
            • 50-59

  18   Reference Manual on Scientific Evidence, Third Edition West Group, St. Paul, MN, 2011



                                                                           WALLACE OPP. 47
Case 2:20-cv-09091-PA-AS Document 58 Filed 08/23/21 Page 59 of 250 Page ID #:2495




              • 60-65
              • 66 or older (Terminate interview)

        2. In the last 6 months have you purchased skin care products for your own
        use?
           • Yes (Proceed)
           • No (Terminate interview)

        3. In the past 6 months, where have you purchased skin care products?
        (check all that apply)
           • Internet
           • Beauty supply store
           • Retail outlet
           • Other
           (Terminate if the user does not select Internet)

        4. In the next 6 months do you plan to purchase skin care products for your
        own use?
           • Yes (Proceed)
           • No (Terminate interview)

        5. In the next 6 months, where do you plan to purchase skin care products?
        (check all that apply)
            • Internet
            • Beauty supply store
            • Retail outlet
            • Other
            (Terminate if the user does not select Internet)
        38.     A series of control questions were then asked of all participants so as
  not to bias their responses by thinking that this survey was only about skin care
  products. All responses to these control questions qualified the respondent to
  proceed with the survey.
        7. In the last 6 months, where did you purchased dental care products? (check
        all that apply)
            • Internet
            • Beauty supply store



                                                                    WALLACE OPP. 48
Case 2:20-cv-09091-PA-AS Document 58 Filed 08/23/21 Page 60 of 250 Page ID #:2496




              • Retail outlet
              • Other

        8. In the next 6 months do you plan to purchase dental care products for your
        own use?
           • Yes
           • No

        9. In the next 6 months, where do you plan to purchase dental care products?
        (check all that apply)
            • Internet
            • Beauty supply store
            • Retail outlet
            • Other

        39.      A final follow up question further confirmed that all qualified
  respondents had recently purchased products or services on the internet:

        10. In the past month have you used the Internet to search for products or
        services?
           • Yes (Proceed)
           • No (Terminate interview)

        40.      Respondents who were likely to have atypical knowledge of these
  brands or this industry were excluded, including individuals employed by an
  advertising agency, a consumer research firm, or a personal care product
  manufacturer, retailer, or distributor. Respondents whose family members were
  employed in these occupations were also excluded. Because the stimuli should be
  viewed at an appropriate size, anyone who was taking the survey on a tablet or a
  phone was disqualified and only those taking the survey on a laptop or desktop
  computer were permitted to proceed.
        41.      Based on my experience and credentials as a survey expert, it is my
  opinion that the respondents meeting this survey’s screening requirements are



                                                                     WALLACE OPP. 49
Case 2:20-cv-09091-PA-AS Document 58 Filed 08/23/21 Page 61 of 250 Page ID #:2497




  representative of the relevant consuming public for both the Plaintiff’s and the
  Defendant’s products.
         B.     Sample Size
         42.    The Reference Guide to Survey Research states on page 377 that, “The
  surveyor’s job generally is easier if a complete list of every eligible member of the
  population is available so that the sampling frame lists the identity of all members of
  the target population.”19 A sample drawn at random from such a list would be a true
  probability sample. A complete list of all members of the universe for this inquiry
  was obviously not available, which means that a true probability sample was not
  possible. That is, there does not exist an exhaustive list of every person over the age
  of 18 who meet all of the occupational screening requirements.
         43.    Therefore, a non-probability sample of 600 qualified respondents was
  used for the survey. Non-probability samples of this size are and have been used to
  make consequential academic and business decisions and are also accepted into
  evidence in courts throughout the country.
         C.     Interviewing Medium – On-Line Survey
         44.    The Council of American Survey Research Organizations reported that
  in 2012 their members conducted more surveys via the Internet than by all other
  methods combined. As an example of its pervasiveness, Internet surveys were
  conducted 10 times more often than mall intercept surveys. The use of Internet
  surveys is thus “in accordance with generally accepted standards of procedure in the
  field.”20
         45.    The Internet was an especially appropriate interviewing medium for the

  19 Reference Guide on Survey Research, Shari Seidman Diamond, West Group, St. Paul, MN,
  2011, pp 377
  20 https://www.insightsassociation.org/issues-policies/glossary/council-american-survey-research-

  organisations-casro




                                                                            WALLACE OPP. 50
Case 2:20-cv-09091-PA-AS Document 58 Filed 08/23/21 Page 62 of 250 Page ID #:2498




  inquiries in this survey because it required showing specific stimuli in a specific
  order to a representative sample of respondents meeting the screening requirements
  previously discussed. Additionally, and importantly: (a) personal interviews would
  have been prohibitively expensive, time consuming, and dangerous to perform
  during a worldwide pandemic, (b) telephone interviews would not have been
  possible because of the previously noted requirement to present visual stimuli, and
  (c) both the Plaintiff and Defendant use the Internet as a vehicle for advertising and
  promoting their products/services.

           D.     Sophistication of the Respondent Paneling and Survey Fielding
                  Teams

           46.    The survey was fielded by the internet survey firm, Illume, Inc. Illume
  is widely respected in the marketing research industry and has created hundreds of
  surveys that have been accepted by the courts and more than one thousand surveys
  for the marketing and branding industries. Illume programmed the study using the
  Sawtooth Software’s Lighthouse Studio software suite as it does to program all of its
  surveys. Sawtooth Software has been providing market research data collection and
  analysis software since 1983. It uses IBM’s SPSS software for data analysis. SPSS
  has been widely used for over 50 years and recognized as the forerunner in data
  analysis software. Illume also uses Sawtooth Software’s web hosting services for
  hosting all of their surveys. All surveys are secure using TLS 1.2, AES with 128 bit
  encryption (High); ECDH_P256 with 256 bit exchange, which ensures optimal
  security.21
           47.    Illume coordinated the respondent recruitment using the paneling firm



  21   http://www.illume-research.com/aboutus.html




                                                                     WALLACE OPP. 51
Case 2:20-cv-09091-PA-AS Document 58 Filed 08/23/21 Page 63 of 250 Page ID #:2499




  Innovate MR. Innovate MR recruited respondents from a diverse blend of channels
  to ensure representativeness, including both online and offline publishers, social
  networks like Facebook, web and SMS databases, advertising networks, and
  television ad placement. They uses a dynamic profiling system that captures and
  localizes data points based on geography and tracked respondent behavior
  longitudinally using advanced algorithmic solutions designed to evaluate their
  profile on an ongoing basis, which ensures accuracy and authenticity is maintained.22
           E.       “Double Blind” Protocol
           48.      Because of the way the questions were crafted and because at no time
  were the parties’ names or identities disclosed or revealed to Illume or Innovate MR,
  neither the survey programmer nor the respondents knew the purpose of the survey.
  That is, no question suggested the survey’s sponsor or purpose. This “double blind”
  protocol means that neither the programmer nor the respondents could intentionally
  or unintentionally influence the results.
           49.      In my expert opinion, all seven of the standards delineated in the
  Manual for Complex Litigation, Fourth Edition, 200423 were observed in this survey.
  Furthermore, the following additional safeguards were observed:

                 a. Respondents were told to view the stimuli as if they were considering
                    buying it; that is, it was presented in a purchasing context.
                 b. Respondents were told that it was permissible to have no opinion about
                    a subject, and thus that they should not feel the need to guess at an
                    answer.
                 c. Persons who had potentially atypical knowledge because of their
                    occupation were excluded from the survey.
                 d. A control protocol was used to account for survey “noise.”
                 e. Finally, the survey was “double blinded”: neither the survey company
                    nor the respondents knew the sponsor or the purpose of the study; thus,
  22   https://www.innovatemr.com/panels/consumer-panel/
  23   Manual for Complex Litigation, Fourth Edition, 2004



                                                                        WALLACE OPP. 52
Case 2:20-cv-09091-PA-AS Document 58 Filed 08/23/21 Page 64 of 250 Page ID #:2500




               neither could influence the results, if even unwittingly.


        F.     Qualifying Questions
        50.    The survey begins with a welcome statement that ensures the
  respondent that their responses will be kept confidential.

        “Welcome and thank you for agreeing to take part in our survey! Please be
        assured that all of your answers will be kept strictly confidential and are
        reported in aggregate only.”

        51.     Possible respondents were then asked if they were taking the survey on
  a laptop of desktop computer, a tablet or a phone. Because of the nature of the
  visual stimuli being analyzed, only those who were taking the survey on a desktop or
  laptop were qualified to proceed.

        52.    Qualifying questions continued to ensure that all responses were
  genuine, honest and not aided by outside knowledge.

        “Will you agree to answer the questions without help or assistance, answer
        truthfully and do not guess?
           • Yes
           • No
  Those who answered “No” were terminated from the interview and their responses
  were not tabulated in the results.
        53.    Two qualifying questions ensured that the responses were wearing
  contacts or eyeglasses if they needed them:

        “Do you need contacts or glasses for reading?”
          • Yes
          • No

        “If so, will you be wearing them when completing the survey?”
           • Yes
           • No


                                                                    WALLACE OPP. 53
Case 2:20-cv-09091-PA-AS Document 58 Filed 08/23/21 Page 65 of 250 Page ID #:2501




  Those who responded that they needed contacts or glasses but would not guarantee
  that they would be wearing them during the test were terminated from the survey
  and their responses were not tabulated in the results.
        54.    Lastly, a final qualifying question further ensured the honesty of the
  responses and prevented guessing, acknowledging that it was appropriate to state
  that you don't know the answer rather than guess.

        “Please understand that we are only interested in your opinions or beliefs;
        and if you don’t have an opinion or belief or don’t know the answer to a
        question, that is an acceptable answer. Do you agree not to guess or get
        information from anyone else, from the internet or any other source?”
           • Yes
           • No

  Those who answered “No” were terminated from the interview and their responses
  were not tabulated in the results.

        G.      Likelihood of Confusion Questions
        55.    Respondents were then provided with a lead-in statement encouraging
  respondents to view the following imagery as if they were shopping for the products
  shown, so as to best replicate the purchase experience.

        You are about to see images of four products, each featured as you would see
        them when purchasing them.

        Please view the following images as if you were shopping for these products
        with the possible intent to purchase them. For the questions, if you do not
        have an opinion or are unsure of your opinion, it’s perfectly all right to say
        so.

  After reading the text above, when respondents clicked on the “Continue” button, all
  600 respondents who were taking the old package test were presented with the
  following images, consisting of screenshots of the product manufacturer’s point of



                                                                   WALLACE OPP. 54
Case 2:20-cv-09091-PA-AS Document 58 Filed 08/23/21 Page 66 of 250 Page ID #:2502




  sale website, in random order to prevent order bias.

                                        Image 1




                                                            WALLACE OPP. 55
Case 2:20-cv-09091-PA-AS Document 58 Filed 08/23/21 Page 67 of 250 Page ID #:2503




                                     Image 2




                                     Image 3




                                                            WALLACE OPP. 56
Case 2:20-cv-09091-PA-AS Document 58 Filed 08/23/21 Page 68 of 250 Page ID #:2504




                                      Image 4




        56.   Those taking the new package study were presented with this following
  two new package initial images and the same two additional control images shown
  above.




                                                               WALLACE OPP. 57
Case 2:20-cv-09091-PA-AS Document 58 Filed 08/23/21 Page 69 of 250 Page ID #:2505




                                     Image 1




                                                            WALLACE OPP. 58
Case 2:20-cv-09091-PA-AS Document 58 Filed 08/23/21 Page 70 of 250 Page ID #:2506




                                        Image 2




        57.    Exposing these four images to respondents was followed by an
  additional screening question to ensure that respondents were paying full attention
  and taking the survey in earnest.

        What type of products were shown in the images you just
        reviewed?
              • Detergent
              • Shampoo
              • Skin care products
              • Pet food
              • Don’t know/no opinion

  Any responses that did not check skin care products were terminated from the
  survey.



                                                                  WALLACE OPP. 59
Case 2:20-cv-09091-PA-AS Document 58 Filed 08/23/21 Page 71 of 250 Page ID #:2507




        58.    This attention-check question was followed by the primary statement:

        All of these products can be purchased online, but we are interested in who
        you believe makes each of these products, meaning their manufacturer or
        source.

  After reviewing this statement, images of two of the four products were then shown
  in a pair, adjacent to one another. This was repeated until each respondent had the
  opportunity to compare each of the four products to the other three products on a
  one-to-one basis. This allowed respondents to directly compare all four products to
  one another. These pairings of imagery were done in random order to prevent order
  bias. After each pair of images were shown, respondents were asked:

        Do you believe that these two products come from the same
        company/manufacturer/source?
             • Yes, same company/manufacturer/source?
             • No, different companies/manufacturers/sources?
             • Not sure/ don't know

        59.    The survey then asked the open-ended question, “Why do you say
  that?” so as to get a better understanding of the rationale behind the respondent’s
  earlier answer and to serve as a way of extracting survey noise or nonsensical
  answers.
        60.    Those who answered “Different companies/manufacturers/sources” to
  the prior question were then asked a follow up question:

        If you said different companies, do you believe that these companies are
        affiliated, connected, or associated with each other?
            • Yes, companies are affiliated, connected or associated
            • No, companies are not affiliated, connected or associated
            • Not sure/ don't know




                                                                   WALLACE OPP. 60
Case 2:20-cv-09091-PA-AS Document 58 Filed 08/23/21 Page 72 of 250 Page ID #:2508




  Again, this was followed by the open-ended question, “Why do you say that?” so as
  to get a better understanding of the rationale behind their earlier answer.
        61.    An attention check question was then asked to ensure respondents were
  paying full attention. This question asked them to: “Please enter the number 865 in
  the box below.” Anyone who did not respond correctly was terminated from both
  surveys.
        62.    These questions were followed by a written scenario and follow-up
  question, which was presented to the respondents as follows:

        Please read the scenario below and answer the question that follows.


        When researching skin care products you notice an Instagram post showing a
        skin moisturizer with the hashtag #THRIVETRIBE. Later in the same search
        you see a second post with the hashtag #THRIVETRIBE also showing a
        picture of a skin moisturizer.

        Based on these posts, do you believe that they refer to the same products and
        come from the same company or companies that are affiliated, connected or
        associated with one another - or from different companies that are not
        affiliated, connected, or associated?

               • Yes, the products I ordered are from the same company or
                 companies that are affiliated, connected, or associated
               • No, the products I ordered are from different companies that are not
                 affiliated, connected, or associated
               • Not sure/ don't know

  This scenario is based on facts specific to the way the term “Thrive Tribe” is used by
  both the Plaintiff and the Defendant. At the time respondents received this scenario
  and question, they were not able to go back to prior questions they had already
  answered. This prevented respondents from revising their answers regarding the
  product images after they had received additional information about the “Thrive




                                                                    WALLACE OPP. 61
Case 2:20-cv-09091-PA-AS Document 58 Filed 08/23/21 Page 73 of 250 Page ID #:2509




  Tribe” usage.
        63.    Lastly, all respondents were asked a series of demographic questions
  about their gender, the highest level of schooling they had achieved, what state they
  lived in, and their approximate household income level.
        H.     Use of Controls and Net Confusion Scores
        64.    Specific effort was made to be objective by recognizing potential, albeit
  inadvertent, biases and accounting for each of them beforehand. These responses are
  what researchers refer to as “noise,” that is, any exogenous and difficult-to-measure
  issues such as respondents’ preconceived opinions and/or those who had recently
  encountered the stimuli and have an unnaturally heightened awareness of it beyond
  the general public, and so forth.
        65.    The Reference Guide on Survey Research states, that the control group
  view the same stimuli without the allegedly deceptive material.24 As mentioned
  earlier, there were two images of two control products that did not feature the Thrive
  brand name. The survey was able to determine the level of confusion that these
  control products had with the Plaintiff’s product. This level of confusion as then
  subtracted from the confusion reported between the products in question to result in
  net confusion.” This is further described in the following section.
  IX.   Tabulated Responses: Old/Original Thrive Package


        A.     A significant majority of respondents believed that the old/original
               Thrive package and the Thrive Causemetics product are
               confusingly similar

        66.    The tabulated results in the chart below compare the level of confusion

   Reference Guide on Survey Research, Shari Seidman Diamond, Third Edition
  24

  West Group, St. Paul, MN, 2011, pg. 398.



                                                                   WALLACE OPP. 62
Case 2:20-cv-09091-PA-AS Document 58 Filed 08/23/21 Page 74 of 250 Page ID #:2510




  reported among each of the four pairs of products, i.e. the two products in question
  and the two control products. Of specific interest 425 of the 600 respondents or
  71% of all respondents believe that the products in question come from the same
  company/manufacturer or source.




  In addition, 17 respondents believe that the products may come from different
  sources but these sources are affiliated, as indicted in the chart below.




                                                                     WALLACE OPP. 63
Case 2:20-cv-09091-PA-AS Document 58 Filed 08/23/21 Page 75 of 250 Page ID #:2511




  When the 425 respondents who believe that the products in question come from the
  same source are added to the 17 who believe that they come from affiliated sources,
  it results in 442 of the 600 respondents or 73.6% of all respondents who report that
  the products in question are confusingly similar.

        67.    This measure is accurate at the 99th level of confidence, meaning if this
  survey were taken 100 times, 99 of those surveys would show the same result. This
  reaffirms the significance of this finding and its strong support for the conclusion
  that the Defendant’s products cause actual confusion with the Plaintiff’s products
  among the relevant public.

        B.     Net confusion scores also show an exceptional level of confusion
        68.    As mentioned, in order to extract the level of confusion caused
  exclusively by the Defendant’s use of the “Thrive” name at issue, the average
  confusion scores from the control set are subtracted from the primary set scores to




                                                                    WALLACE OPP. 64
Case 2:20-cv-09091-PA-AS Document 58 Filed 08/23/21 Page 76 of 250 Page ID #:2512




  result in what the industry refers to as an average “net confusion” score.25
        69.    The survey results report a level of confusion between 15.5% and
  18.6% between all the four products tested. When these numbers are averaged, the
  resulting average level of control confusion is 17.02%.
        70.    When this 17.02% is subtracted from the primary set’s 73.6% level of
  confusion, it results in a net confusion score of 56.6%, or a clear majority of all
  respondents who believe that the products in question are confusingly similar.
  Again, this measure refers only to the net confusion when compared to the average
  level of confusion within all control products.

        C.     Typical open-ended responses indicate that the Thrive name causes
               this significant confusion
        71.    As mentioned, responses to the open-ended questions, “Why do you say
  that?” further confirm the rationale behind the respondents’ answers. Typical
  responses to these questions include reference the name of the products in question,
  Thrive, as driving this confusion. The following direct quotes are indicative of the
  very many responses that reference the products’ name, Thrive, as causing this
  confusion:

               - Because the name Thrive is the same..

               - They both say Thrive.

               - They have the same brand name

               - Both are from Thrive




   Reference Guide on Survey Research, Shari Seidman Diamond, Third Edition
  25

  West Group, St. Paul, MN, 2011


                                                                    WALLACE OPP. 65
Case 2:20-cv-09091-PA-AS Document 58 Filed 08/23/21 Page 77 of 250 Page ID #:2513




               - they both have the same brand name of thrive and are skin care
                 products



        D.     Extracting possibly questionable responses still indicates
               exceptional levels of confusion.
        72.    I reviewed all of the open-ended questions to determine if any of them
  were nonsensical or communicated an extraordinary knowledge of this case so as to
  be termed “survey noise”. I found only four responses that possibly could be
  indicative of a respondent not taking the survey in earnest. Respondents 79, 220,
  589, 594 all indicated responses that could be perceived to be nonsensical. I
  highlighted these nonsensical responses in red in the raw data provided with this
  report. Of these four, only one reported that the products in question come from the
  same source. Out of an abundance of caution I extract this one respondents’ data
  from the overall data findings, it results 73.1% rather than 73.6% primary
  confusion or 56.1% rather than 56.6% net confusion. Regardless of whether
  these responses were either genuine or not, their impact on the overall level of
  confusion is negligible.
  X.    Tabulated Responses: New/Current Thrive Package


        E.     A significant majority of respondents believed that the new/current
               Thrive package and the Thrive Causemetics product are
               confusingly similar
        73.    The tabulated results in the chart below compare the level of confusion
  reported among each of the four pairs of products, i.e. the two products in question
  and the two control products. Of specific interest 414 of the 600 respondents or
  69% of all respondents believe that the products in question come from the same
  company/manufacturer or source.




                                                                   WALLACE OPP. 66
Case 2:20-cv-09091-PA-AS Document 58 Filed 08/23/21 Page 78 of 250 Page ID #:2514




        In addition, 19 respondents believe that the products may come from different
  sources but these sources are affiliated, as indicted in the chart below.




                                                                     WALLACE OPP. 67
Case 2:20-cv-09091-PA-AS Document 58 Filed 08/23/21 Page 79 of 250 Page ID #:2515




              When the 414 respondents who believe that the products in question come
  from the same source are added to the 19 who believe that they come from affiliated
  sources, it results in 433 of the 600 respondents or 72.1% of all respondents who
  report that the products in question are confusingly similar.

              74.   Again, this measure is accurate at the 99th level of confidence, meaning
  if this survey were taken 100 times, 99 of those surveys would show the same result.
  This reaffirms the significance of this finding and its strong support for the
  conclusion that the Defendant’s products cause actual confusion with the Plaintiff’s
  products among the relevant public.

              F.    Net confusion scores also show an exceptional level of confusion
              75.   As mentioned, in order to extract the level of confusion caused
  exclusively by the Defendant’s use of the “Thrive” name at issue, the average
  confusion scores from the control set are subtracted from the primary set scores to
  result in what the industry refers to as an average “net confusion” score.26
              76.   The new package survey results report a level of confusion between
  15.5% and 18.6% between all the four products tested. When these numbers are
  averaged, the resulting average level of control confusion is 17.7%.
              77.   When this 17.7% is subtracted from the primary set’s 72.1% level of
  confusion, it results in a net confusion score of 54.4%, or a clear majority of all
  respondents who believe that the products in question are confusingly similar.
  Again, this measure refers only to the net confusion when compared to the average
  level of confusion among all control products.



  26
       Ibid



                                                                       WALLACE OPP. 68
Case 2:20-cv-09091-PA-AS Document 58 Filed 08/23/21 Page 80 of 250 Page ID #:2516




        G.     Typical open-ended responses indicate that the Thrive name causes
               this significant confusion

        78.    As mentioned, responses to the open-ended questions in this new
  package study, “Why do you say that?” further confirm the rationale behind the
  respondents’ answers. Typical responses to these questions include reference the
  name of the products in question, Thrive, as driving this confusion. The following
  direct quotes are indicative of the very many responses that reference the products’
  name, Thrive, as causing this confusion. Capitalization, syntax and spelling errors
  are captured based on the actual responses.

               - Both called thrive..

               - THEY BOTH ARE THRIVE PRODUCTS.

               - They have the same name

               - They both say Thrive cosmetics

               - The brand name is Thrive on both.


         H.    Extracting possibly questionable responses still indicates
               exceptional levels of confusion.
        79.    I reviewed all of the open-ended questions to determine if any of them
  were nonsensical or communicated an extraordinary knowledge of this case so as to
  be termed “survey noise”. I found only one response that possibly could be
  indicative of a respondent not taking the survey in earnest. Respondent 79 reported
  responses that could be perceived to be nonsensical. I highlighted this nonsensical
  response in red in the raw data provided with this report. Out of an abundance of
  caution I extract this respondents’ data from the overall data findings, it results



                                                                     WALLACE OPP. 69
Case 2:20-cv-09091-PA-AS Document 58 Filed 08/23/21 Page 81 of 250 Page ID #:2517




  73.5% rather than 73.6% primary confusion or 54.3% rather than 54.4% net
  confusion. Regardless of whether this respondent’s data was either genuine or not,
  its impact on the overall level of confusion is negligible.

         I.    Additional confusion caused by the Defendant’s use of the term
               #THRIVETRIBE in its Instagram postings
        80.    As mentioned above, in 2018 the Defendant began using the hashtag
  #THRIVETRIBE in its Instagram postings associated with pictures of its product.
  In order to determine if this caused any additional confusion, a follow up question
  was asked in both the old and new package surveys. This question asked:


        When researching skin care products you notice an Instagram post showing a
        skin moisturizer with the hashtag #THRIVETRIBE. Later in the same
        search you see a second post with the hashtag #THRIVETRIBE also showing
        a picture of a skin moisturizer.

        Based on these posts, do you believe that they refer to the same products and
        come from the same company or companies that are affiliated, connected or
        associated with one another - or from different companies that are not
        affiliated, connected, or associated?

  It was followed by three closed ended responses:


     - Yes, these posts are from the same company or companies that are affiliated,
       connected, or associated

     - No, these posts are from different companies that are not affiliated, connected,
       or associated

     - Not sure/ don't know




                                                                  WALLACE OPP. 70
Case 2:20-cv-09091-PA-AS Document 58 Filed 08/23/21 Page 82 of 250 Page ID #:2518




        81.    The survey that featured the Plaintiff’s old/ original package indicated
  that a significant majority of respondents (80.2%) believed that this action caused
  further confusion between the Plaintiff’s and Defendant’s products in question, as
  outlined in the chart below:




        82.    Likewise in the survey that featured the Plaintiff’s new/current package
  also indicated that a significant majority of respondents (78.3%) believed that this
  action caused further confusion between the Plaintiff’s and Defendant’s products in
  question, as outlined in the chart below:




                                                                   WALLACE OPP. 71
Case 2:20-cv-09091-PA-AS Document 58 Filed 08/23/21 Page 83 of 250 Page ID #:2519




          83.   Confusion reported by both the old and new brand identity/package
  design and this additional Instagram messaging clearly indicates an exceptionally
  strong likelihood that a majority of the relevant consuming public assume that the
  Defendant’s and Plaintiff’s products come from the same source.
  XII. Other Relevant Sleekcraft Factors
          84.   Above, I have discussed certain Sleekcraft factors including proximity
  of goods, similarity of the marks and marketing channels used. Other Sleekcraft
  factors are relevant to this analysis and my opinion that there exists a likelihood of
  confusion between the Plaintiff’s and the Defendant’s products.

           A.   The Plaintiff’s Mark is Strong and Has Been Enforced.
          85.   I understand the Plaintiff has undertaken significant efforts to enforce
  its rights in the Thrive® mark. This has included sending cease-and-desist letters,
  filing at least one other lawsuit, and other steps to negotiate and obtain third parties’
  abandonment of marks that infringed upon the Plaintiff’s trademarks or their
  agreement not to use such marks in relation to products that are the same as those
  sold by the Plaintiff or within its natural zone of expansion.27 Its enforcement efforts
  have been very successful, causing numerous third parties to cease using Thrive-
  formative marks in relation to skin care products and express abandonment of
  related trademark registrations and applications.
          86.   In addition, as mentioned, the Plaintiff has consistently used its
  Thrive® mark since the product’s inception across all of its marketing efforts. In
  total the Plaintiff has spent approximately $1.15 million through 2020 in marketing
  and promoting its brand.28 These efforts and its resulting $1 million in gross sales in


  27   TNC00933-1018
  28   TNC00001-04



                                                                     WALLACE OPP. 72
Case 2:20-cv-09091-PA-AS Document 58 Filed 08/23/21 Page 84 of 250 Page ID #:2520




  2020, and increasing sales year-over-year,29 are strong indications of the strength of
  the Plaintiff’s mark and the consistency with which it has been enforced.

         B.    Additional Evidence of Actual Confusion Exists.
        87.    I understand that there have been instances of actual confusion between
  the Plaintiff and the Defendant or their products. These include two examples of
  consumers leaving product reviews on the Plaintiff’s Amazon.com webpage
  indicating the consumers believed the products they had purchased originated from
  the Defendant. In one review, a customer of the Plaintiff commented on the
  Amazon.com page for the Plaintiff’s “Thrive” moisturizer that “Thrive is an up and
  comer in the cosmetics field. Their mascara is phenomenal.” As the Plaintiff does
  not sell mascara but the Defendant does, this comment is indicated confusion
  between the Plaintiff and the Defendant.30 In another review, a customer who
  purchased the Plaintiff’s “Thrive” sunscreen product left highly complementary
  comments about the benefits of the product and then ended the review with the
  following: “Well done, Thrive Causemetics.”31 These reviews demonstrate that
  purchasers of the Plaintiff’s products on Amazon have been misled by the
  Defendant’s use of the “Thrive” name into believing the Plaintiff’s products
  originated from the Defendant, indicating actual reverse confusion. In another
  example of an individual being confused between the parties, a person selling the
  Plaintiff’s products on the sale site Poshmark.com listed them as originating from
  the Defendant, indicating actual reverse confusion.32
        88.    Further, I understand that Walmart, a retail sales partner of the Plaintiff,
  erroneously listed the Plaintiff’s “Thrive” skin care products on the Walmart.com

  29
     TNC01282-99
  30 TNC00928
  31 TNC01554-59
  32 TNC00914




                                                                     WALLACE OPP. 73
Case 2:20-cv-09091-PA-AS Document 58 Filed 08/23/21 Page 85 of 250 Page ID #:2521




  online sales portal under the “Thrive Causemetics” brand.33 Thus, all of the
  Plaintiff’s products appeared together with the Defendant’s name on the Walmart
  website, and customers looking for the Plaintiff’s products would have been led to
  believe those products originated from the Defendant.
          89.   There has also been at least one example of actual confusion relating to
  a potential business partner of the Plaintiff. I understand the Plaintiff worked for
  months in 2019 to secure a partnership with Julie Ertz, a player on the U.S. national
  soccer team, and her husband, Zach Ertz, an NFL football player, for them to serve
  as brand ambassadors for the Plaintiff. Because of their fame and fit with the
  Plaintiff’s brand image, the Plaintiff believed the Ertzs would be highly successful in
  promoting the Plaintiff’s “Thrive” skin care products. When the Plaintiff’s CEO,
  Alex McIntosh, was introduced to Lisa Ertz, Zach’s mother, who played a
  significant part in managing their business decisions, Lisa Ertz was confused about
  the Plaintiff’s business and believed the Plaintiff to be the Defendant. Lisa Ertz
  demonstrated this confusion in an email to Mr. McIntosh where she thought the
  Plaintiff made the “3 must have beauty products in my case!”34 I am informed and
  believe that this confusion led to questions from Ms. Ertz about brand recognition
  and possible confusion with the Defendant, and the Ertzs’ agent subsequently
  declined to pursue brand ambassadorship with his clients.
          90.   I understand that a plaintiff can prove likelihood of confusion under the
  Sleekcraft test without offering any evidence of actual confusion, and that such
  evidence is often difficult to gather even if it does exist. In this case, however, there
  exists significant evidence of actual confusion by customers, a retail partner, and a
  potential brand partner. This strongly supports my conclusion that there exists a


  33   TNC00931
  34   TNC00007-08



                                                                      WALLACE OPP. 74
Case 2:20-cv-09091-PA-AS Document 58 Filed 08/23/21 Page 86 of 250 Page ID #:2522




  likelihood of confusion between the Plaintiff and the Defendant or their products.

           C.   Degree of Care for Relatively Inexpensive Skin Care Products is
                Likely to be Low
          91.   Having worked on launching or optimizing more than three dozen
  leading consumer skin care brands, such as Jergen’s, Dove, St. Ives, Suave, Burt’s
  Bees and many others, I have been involved in market research that confirms the
  consumer purchase decision process in the skin care category. I can affirm that
  relatively inexpensive personal care products such as the products in question
  (retailing for under $60) require a lower degree of care in consumers making their
  purchase decisions. The skin care category is often driven by impulse purchasing,
  rather than a highly educated and well considered purchase process. This lower
  degree of care driving which products to purchase results in a higher degree of the
  consumer unintentionally purchasing a potentially confusing product assuming it to
  be the product they intended to buy. I find that this lower degree of purchase
  consideration could potentially increase actual forward confusion resulting in a
  significant number of consumers purchasing the Defendant’s product thinking that it
  is the Plaintiff’s product. This is confirmed through the reports of actual confusion
  cited above, as well as through the findings of the consumer surveys I conducted.

           D.   The Parties are Likely to Continue to Expand Product Lines in
                Direct Competition With Each Other
          92.   I understand through the complaint35 and the correspondence between
  the parties 36 that the Defendant originally assured the Plaintiff that it would not
  expand their cosmetics line into the skin care category. Clearly, the Defendant did


  35   Complaint.pdf
  36   TNC00899-TNC00900



                                                                     WALLACE OPP. 75
Case 2:20-cv-09091-PA-AS Document 58 Filed 08/23/21 Page 87 of 250 Page ID #:2523




  not comply with this promise. Rather the Defendant expanded their cosmetics line
  into numerous skin care products beginning in 2018, many of which, I understand,
  replicate the unique selling features of the Plaintiff’s products and are positioned to
  the same target audience as the Plaintiff’s products. Since the launch of the
  Defendant’s skin care products in 2018, the skin care portion of their product
  portfolio has grown from one product generating just over $1 million in net revenue
  in 2018 to now at least 16 skin care products generating over $23 million in net
  revenue through February 2021.37 It has been my experience that this level of growth
  (more than 3X net revenue growth in 3 years) is an exceptionally effective incentive
  for the Defendant to continue to launch and promote additional skin care products,
  furthering the likelihood of confusion between the products in question.
  XII. Conclusion
           93.   The results of a well-conducted experimental design with the
  appropriate controls revealed a significant degree of confusion between both the
  Plaintiff’s old and new package of its “Thrive” branded products and the
  Defendant’s “Thrive Causemetics” branded products. It is my professional opinion
  that this level represents significant confusion above the noise level and suggests
  that, when purchasing, consumers are likely to confuse the Plaintiff’s skin care
  products with the Defendant’s skin care products.
           94.   In addition, based on the application of the Sleekcraft factors to the
  facts of this case, it is my opinion that there is a significant likelihood of consumer
  confusion between the Plaintiff’s “Thrive” skin care products and the Defendant’s
  “Thrive Causemetics” skin care products.
           95.   I hold these opinions within a reasonable degree of certainty based on
  the survey results, and my 35-plus year experience in the branding industry. I

  37   TCI_00014424



                                                                      WALLACE OPP. 76
Case 2:20-cv-09091-PA-AS Document 58 Filed 08/23/21 Page 88 of 250 Page ID #:2524




  respectfully reserve the right to amend this declaration with further comments in the
  event that additional information becomes available.


        I declare under penalty of perjury under the laws of the United States of
  America that the foregoing is true and correct. Executed on June 23, 2021.




                                               ______________________________
                                               Rob Wallace




                                                                  WALLACE OPP. 77
Case 2:20-cv-09091-PA-AS Document 58 Filed 08/23/21 Page 89 of 250 Page ID #:2525




  Appendix 1: Survey Data – filed as separate documents with this report

  The spreadsheets of the raw data and tables were too large to include in this report.
  The following separate documents were attached to this report when filed:

        Thrive New Image Final Data 6-4-21.xlsx
        Thrive New Image Compare Tabs 6-4-21.xlsx
        Thrive New Image Final Freqs 6-4-21.xlsx
        Thrive Old Image Final Data 6-4-21.xlsx
        Thrive Old Image Compare Tabs 6-4-21.xlsx
        Thrive Old Image Final Freqs 6-4-21.xlsx

  Appendix 2: Documents Reviewed

     1. Documents Cited

  TCI_00014424.pdf

  TCI_00019251

  TNC00897-U

  TNC00001-TNC00004.pdf
  TNC00893.xlsx
  TNC01282-TNC01299.pdf
  Demonstrating the Value of Marketing, Dominique M. Hanssens, Koen H. Pauwels,
  Journal of Marketing, American Marketing Association, 2016
  TCI_00027656

  Complaint.pdf

  TCI_00014426

  Reference Manual on Scientific Evidence, Third Edition West Group, St. Paul, MN,
  2011




                                                                   WALLACE OPP. 78
Case 2:20-cv-09091-PA-AS Document 58 Filed 08/23/21 Page 90 of 250 Page ID #:2526




  Squirtco v. Seven-Up Co., 628 F.2d 1086 (8th Cir. 1980).

  https://www.ebay.com/itm/274816131495?hash=item3ffc5161a7:g:GDYAAOSwe8
  Vgs-Ex

  https://www.ebay.com/sch/i.html?_from=R40&_trksid=p2334524.m570.l1313&_nk
  w=thrive+causemetics+cleanser&_sacat=0&LH_TitleDesc=0&_odkw=thrive+cause
  metics+moisturizer&_osacat=0

  Manual for Complex Litigation, Fourth Edition, 2004

  Reference Manual on Scientific Evidence, Third Edition West Group, St. Paul, MN,
  2011

  Reference Guide on Survey Research, Shari Seidman Diamond, West Group, St.
  Paul, MN, 2011

   https://www.insightsassociation.org/issues-policies/glossary/council-american-
  survey-research-organisations-casro

  http://www.illume-research.com/aboutus.html

  TNC00933-1018

  TNC00001-04

  TNC01282-99

  TNC00928

  TNC01554-59

  TNC00914

  TNC00931

  TNC00007-08




                                                                 WALLACE OPP. 79
Case 2:20-cv-09091-PA-AS Document 58 Filed 08/23/21 Page 91 of 250 Page ID #:2527




  TNC00899-TNC00900
  TNC01344-57


     2. Additional Documents Reviewed

  TCI_00022753 (sales sheet)_reduced

  Keyword Spreadsheet Excerpts (w Bates)

  TCI_00026950 (product history)

  Thrive AMZ Keywords & Female+Lotion evidence_v5-13-21.xlsx

  TCI_00027077

  TCI_00016423

  TCI_00014424

  TNC01149-TNC01153

  TNC01124-TNC01124

  TCI_00027093 (post-suit release)

  TCI_00014493

  TNC01154-TNC01159

  TNC01128

  TCI_00019247 (comp keyword bstorm)

  TNC_00027881

  TNC_00027718

  TNC_00027864

  TCI_00019222

  TCI_00019213



                                                            WALLACE OPP. 80
Case 2:20-cv-09091-PA-AS Document 58 Filed 08/23/21 Page 92 of 250 Page ID #:2528




  TCI_00028612

  TCI_00027988

  TCI_00022698

  TCI_00019235

  TCI_00019117

  TNC00902-TNC00903

  TNC00901


  Appendix 3: Curriculum Vitae of Robert Wallace

  Rob Wallace Expert Witness: Brand identity
  917-860-0319
  Rob@bestofbreedbranding.com
  www.RobWallaceExpert.com

  As the former managing partner of Wallace Church, Inc., one of the most recognized and
  accomplished brand identity strategy and design consultancies, I have more than thirty years of
  expertise in all aspects of branding strategy and design analysis for national and global brands.
  My core expertise is the ability to create and differentiate brand experiences that drive consumer
  awareness and purchase behavior.

  Clients include Procter & Gamble, Coca-Cola, Unilever, Pfizer, Dell, Pepsico, Revlon, Target, The
  Home Depot, Johnson & Johnson, Bacardi, E&J Gallo, Mattel, Anheuser Busch, PNC Bank,
  Kroger, L’Oreal, Scotts/Miracle Gro and more than 40 national/global consumer product
  marketers of equal caliber.

  Areas of Expertise:
  Trademark/Trade Dress
  Package/Product Design
  Licensing
  Intellectual Property
  Marketing Strategy
  Brand Communications
  Visual Brand identity
  Advertising Claims
  Consumer Research
  Copyright Damages
  Consumer Research
  Planning/Analysis




                                                                             WALLACE OPP. 81
Case 2:20-cv-09091-PA-AS Document 58 Filed 08/23/21 Page 93 of 250 Page ID #:2529




 Industry Experience:
 Food                                         Personal Care
 Beverage                                     OTC and Rx Drugs
 Home Products                                HBA/Beauty Care
 Wellness                                     Technology Brands
 Toys/Sporting Goods                          Hard Goods
 Beer/Wine/Spirits                            B to B
 Apparel                                      Retailer Brands
 Financial Services

 Background:
 Best of Breed Branding Consortium, LLC                     June 2014 – Present
 Managing Partner
   • Actively manage a consortium of branding communications consultancies.
   • Provide strategic consulting on all branding issues including brand name development,
       brand identity, graphic and structural package design, trademark and copyright
       development, and integration across advertising and all other brand communications.

 Wallace Church, Inc.,                                     1985 – June 2014
 Managing Partner, Strategy
  • Actively manage one of the world's most respected brand identity design consultancies.
  • Provide strategic consulting on all branding issues including brand name development,
      brand identity, graphic and structural package design, trademark and copyright
      development, and integration across advertising and all other brand communications.

 Peter Cris Advertising, Inc., New York, NY                  1984 – 1985
 Vice President, Marketing
   • Provided both the strategic and creative force for this regional advertising agency.
   • Acted as primary liaison between clients and creative department.
 Modular Marketing, Inc., New York, NY                     1982 – 1984
 Senior Account Manager
  • Managed select client relationships through all creative and strategic aspects of project
      management for this marketing communications consultancy.
  • Designed and developed brand promotion programs, corporate communications and brand
      identity assignments.

 Grey Advertising, Inc., New York, NY                        1981 – 1982
 Senior Account Manager
   • Actively participated in one of the world's largest advertising agencies through the Market
      Horizons function, consulting with core clients on advertising and new brand
      communications opportunities.

 Education:
 MBA coursework, The New School, New York, NY               1981 – 1983
 BA, English, Gettysburg College, Gettysburg, PA            1977 – 1981




                                                                            WALLACE OPP. 82
Case 2:20-cv-09091-PA-AS Document 58 Filed 08/23/21 Page 94 of 250 Page ID #:2530




 Professional Activities:
   • Expert speaker on brand identity design at more than 40 marketing, design and research
      industry events across the US, UK, Europe, Latin America and Asia
   • Author of numerous articles and published case histories on brand identity design in the
      Wall Street Journal, Forbes, Marketing Week, Design Management Journal, Package
      Design Magazine and numerous other publications,
   • Co-Author “Really Good Package Design Explained,” Rockport Press, 09
   • Lecturer on brand identity at Columbia Business School, Georgetown University, Seton
      Hall, University of Texas, School of Visual Arts Masters in Branding and other MBA
      programs of leading universities
   • Board of Directors, Design Management Institute, 2010-Current
   • Co-Chair of the Design Management Institute Design Value Project, 2012-Current
   • Distinguished Faculty Member, Path to Purchase Institute, speaker at national conference
      for the last 8 years
   • Founder “The Strategic Design Firm Leadership Summit” attached to the BXP Live event
 Professional Memberships:

 Board of Directors, the Design Management Institute,
 Co-Chair Design Value Project, the Design Management Institute
 Distinguished Faculty, Path to Purchase Institute
 American Marketing Association
 Color Marketing Group
 American Institute of Graphic Arts




                                                                        WALLACE OPP. 83
Case 2:20-cv-09091-PA-AS Document 58 Filed 08/23/21 Page 95 of 250 Page ID #:2531




 Appendix 4: Partial List of Prior Cases

 I have served as an expert witness on branding related issues on more than 65 prior occasions.
 In the last four years, I have been served on:


      • Anti-Aging Essentials, Inc., v. Trufood MFG, INC. F/K/A Tsudis Chocolate Co and
      Belmont Confection.,U.S. District Court, District of Pennsylvania, 2016

      • Pur Beverages v. Pom Wonderful, U.S. District Court, Southern District of California, 2016

      • Fireclean, LLC v. George Fennell and Steel Shield Technologies, Inc., U.S. District Court,
      Eastern District of Virginia, 2016

      • Smart Vent Products Inc v. Crawl Space Door Systems, Inc, U.S. District Court, New
      Jersey, 2016

      • SC Johnson & Sons, Inc. v. Minigrip, LLC U.S. District Court, Western District of
      Wisconsin, 2017

      • Gunterville Breathables, INC. v. Global Glove and Safety Manufacturing, Inc., U.S.
      District Court, Northern District of Alabama, 2017

      • Texas Outhouse, Inc. and The           Gainsborough Corporation v. Fresh Can, LLC., U.S.
      District Court, Southern District of Texas, 2017

      • StudioThink, LLC v. Unitrex, LTD., Court of Common Pleas, Cuyahoga County Ohio,
      2017

       • Lokai Holdings, LLC v. Twin Tiger USA, LLC, Southern District of New York, 2017

       • K&M International, Inc, v. Rhode Island Novelty, Inc., U.S. District Court, District of
       Rhode Island, 2017

       • Simon Nicholas Richmont, Patent No: 7,429,827 Re-examination Control Number
       90/013,860, U.S. Patent and Trademark Office, 2017

       • Turn Key Wine Brands LLC v. CustomVine, et al, U.S. District Court, Central District of
       California, 2017

       • CNY, LLC v. CCNY Inc., U.S. District Court, Southern District of New York, 2017

       • Redbox Automated Retail, LLC v. Xpress Retail LLC., U.S. District Court, Northern
       District of Illinois, 2018

       • Simon Nicholas Richmond in two Reexamination proceedings in the United States Patent
       and Trademark Office (USPTO), Reexamination Control No. 90/013,860 and 90/013,861,
       2018




                                                                              WALLACE OPP. 84
Case 2:20-cv-09091-PA-AS Document 58 Filed 08/23/21 Page 96 of 250 Page ID #:2532




      • Roger Cofelt Jr., et als, v. The Kroger Company, et al, U.S. District Court, Central District
      of California, 2018

      • Quality Products, Inc., v. Verka Food Products LTD et al, U.S. District Court, Western
      District of Washington, Seattle, 2018

      • Shaya Eidelman v. Sun Products Corp and Costco Wholesale Corp, U.S. District Court
      Southern District of New York, 2018

      • Flying Nurses International LLC v. Flyingnurse.com et al. U.S. District Court, Eastern
      District of Virginia, 2018

      • GDM Enterprises, LLC (Pure Cosmetics) v Astral Health & Beauty, INC., (PUR
      Cosmetics),U.S. District Court, Western District of Missouri, 2019

      • BAMA ICEE LLC et al v J&J Snack Foods Corp et al., US District Court, Northern District
      Of Alabama, 2019

      • The Black & Decker Corporation, et al v HARBOR FREIGHT TOOLS USA, INC., Report
      for Mediation, 2019

      • 1231 Barrage Inc et al v. Automobile Dealers Assoc of Greater Philadelphia et al,
      Philadelphia County Court of Common Pleas, 2019

      • Christopher Hayden v. Eagles Nest Outfitters, Inc. et al US District Court
      Western District of North Carolina, 2019

      • Chantel Ray Finch v Weigh Down Workshop Ministries, Inc. et al, US District Court,
      Eastern District Of Virginia, Norfolk Division, 2019

      • Mambu Bayoh v. AfroPunk Fest 2015, et al., U.S. District Court, Southern District of New
      York, 2019

      • Scorocs LLC v. Innovations for Poverty Action Inc., US District Court, Western District Of
      Missouri, At Kansas City, 2019

      • Good L Corp v. Fasteners for Retail, Inc., US District Court, Middle District of Tennessee,
      2019

      • Sunny Days Entertainment LLC v. Traxxas L.P., US District Court, District of South
      Carolina Greenville Division, 2019

      • Venus Et Fleur, LLC v. Affordable Luxury NY, Inc dba Pret A Fleur, et al, US Court,
      Southern District of New York, 2019

      • Rhino Metals Inc, v Sturdy Gun Safe Inc, US District Court, District Idaho, 2019

      • American Customer Satisfaction Index, LLC v Genesys Telecommunications
      Laboratories, et al, US District Court, Eastern District of Michigan, Southern Division, 2020




                                                                              WALLACE OPP. 85
Case 2:20-cv-09091-PA-AS Document 58 Filed 08/23/21 Page 97 of 250 Page ID #:2533




      • I.M. Wilson, Inc v Obchtchestvo S Ogranitchennoy Otvetsvennostyou “Grichko”, et al, US
      Distinct Court, Eastern District of Pennsylvania, 2020

      • Country Life v. The Hain Celestial Group, Inc, US District Court, Eastern District of New
      York, 2020

      • New NGC, Inc, et al v. Alpinebay, Inc, US District Court, For the Northern District of
      Illinois, Eastern Division, 2020

      • P&P Imports v. Johnson Enterprises, LLC et al, US District Court for the Central District of
      California, 2020

      • New NGC, Inc, et al v. Alpinebay, Inc, US District Court, for the Northern District of
      Illinois, Eastern Division, 2020

      • Otter Products, LLC et al v. Bigbirds, LLC et als , US District Court, for the District of
      Colorado, 2020

      • Sulzer Mixpak, A.D. v. DXM Co LTD et als , US District Court, for the Southern District of
      New York, 2020

      • Jalinski Advisory Group, Inc. v. JBL Financial Services, Inc., US District Court, for the
      Eastern District of Missouri, Eastern Division, 2020

      • American Medical Experts, LLC v. Ronny Nizar Hamad, Prime Medical Experts, LLC et al,
      US District Court, for the Eastern District of Virginia, 2020

      • Restoration Hardware, Inc., et al., , v. Bungalow Home, LLC, US District Court, for the
      Southern District of Ohio, Eastern Division, 2020

      • American Customer Satisfaction Index, LLC v ForeSee Results, et al, US District Court,
      Eastern District of Michigan, Southern Division, 2021

      • Jalinski Advisory Group, Inc. v. Franklin Advisory Group, Inc., US District Court, for the
      Eastern District of Pennsylvania, 2021




                                                                                WALLACE OPP. 86
Case 2:20-cv-09091-PA-AS Document 58 Filed 08/23/21 Page 98 of 250 Page ID #:2534




 Appendix 5: Partial List of Authored Books and Articles

        I have written a number of peer-reviewed brand identity articles, contributed to branding
 texts, and have been interviewed by The Wall Street Journal, The New York Times, and more
 than a dozen branding and marketing communications industry publications. I have spoken at
 more than 30 marketing communications and design industry events across North and South
 America, the UK, and Europe and Asia. I have lectured on brand identity at Columbia Business
 School, Georgetown, The University of Texas, and other leading universities. I have conducted
 webinar events with more than 1,600 participants on the topic of design process and design
 thinking.

        I am on the Board of Directors of the Design Management Institute, the most prominent
 global design industry association, and I co-chair its Design Value Project. I am a Distinguished
 Faculty Member of the Path to Purchase Institute. Please see my current CV for a listing of
 these and other accomplishments.

       I coauthored a book entitled “Really Good Packaging Explained”, released in 2009 by
 Rockport Publishers. I was also a contributing author with Robin Landa and the book ”Build Your
 Own Brand”, Rockport, 2013. I also wrote the forward to Christopher Durham’s book, “52 The
 My Private Brand Project”, Folio28, 2014

        In the past 15 years I have written the following articles:

    •   “The Tropicana Trouble and How It May Have Been Prevented”, Package Digest, 2009
    •   “Blood, Sweat and Tiers, Building Optimal Brand Identity Architectures”, GAIN, AIGA
                Journal of Business and Design, June 2008
    •   “Heinz Turns Iconic Authenticity Into Fresh Relevance”, The Hub, September 2007
    •   “Design ROI Envisioned”, Step Inside Design, July/August 2007
    •   “Be Smart Be Simple”, Design Management Review, Spring 2006
    •   “Proving our Value: Measuring Package Design’s Return on Investment”, Design
                Management Journal, Summer 2001
    •   “The High Cost of Saving Money”, Package Digest, Summer 2000
    •   “Icons, Your Brand’s Visual Essence, Brandweek, Spring 2000

       I have coauthored an article with Pamela De Cesare, former Associate Director of
 Package Communications, Kraft Foods, Inc., entitled “Amazing Pace, Shared Views on the
 Design Process”, Design Management Journal, Spring 2000.

      In the past several years I have posed more than two dozen articles and posts on Wallace
 Church’s web site: http://wallacechurch.tumblr.com/ these include but are not limited to:

            • “Quantifying Design’s Value”

            • “Design RI Re-Envisioned”,

            • “Cutting through the Sea of Sameness”

            • “Architecting a Brand Experience”




                                                                             WALLACE OPP. 87
Case 2:20-cv-09091-PA-AS Document 58 Filed 08/23/21 Page 99 of 250 Page ID #:2535




           • “The National Color” and more

         I am the founder of the Linked In Group- “Relevant Disruption in Branding”
 https://www.linkedin.com/groups?home=&gid=7422931 where I have posted more than 10
 articles including:

           • “Right Here, Right NOW!”

           • “Fashion Touchdown”

           • “Color is Key”

           • “Cool Customization”

           • “Relevance for Right Now”

           • “Shape Language”

           • “Visual Vampires”




                                                                    WALLACE OPP. 88
Case 2:20-cv-09091-PA-AS Document 58 Filed 08/23/21 Page 100 of 250 Page ID #:2536




                           Survey Screenshots




                                                             WALLACE OPP. 89
Case 2:20-cv-09091-PA-AS Document 58 Filed 08/23/21 Page 101 of 250 Page ID #:2537




                       Thrive New Package Survey




                                                             WALLACE OPP. 90
Case 2:20-cv-09091-PA-AS Document 58 Filed 08/23/21 Page 102 of 250 Page ID #:2538




                                                             WALLACE OPP. 91
Case 2:20-cv-09091-PA-AS Document 58 Filed 08/23/21 Page 103 of 250 Page ID #:2539




                                                             WALLACE OPP. 92
Case 2:20-cv-09091-PA-AS Document 58 Filed 08/23/21 Page 104 of 250 Page ID #:2540




                                                             WALLACE OPP. 93
Case 2:20-cv-09091-PA-AS Document 58 Filed 08/23/21 Page 105 of 250 Page ID #:2541




                                                             WALLACE OPP. 94
Case 2:20-cv-09091-PA-AS Document 58 Filed 08/23/21 Page 106 of 250 Page ID #:2542




                                                             WALLACE OPP. 95
Case 2:20-cv-09091-PA-AS Document 58 Filed 08/23/21 Page 107 of 250 Page ID #:2543




                                                             WALLACE OPP. 96
Case 2:20-cv-09091-PA-AS Document 58 Filed 08/23/21 Page 108 of 250 Page ID #:2544




                                                             WALLACE OPP. 97
Case 2:20-cv-09091-PA-AS Document 58 Filed 08/23/21 Page 109 of 250 Page ID #:2545




                                                             WALLACE OPP. 98
Case 2:20-cv-09091-PA-AS Document 58 Filed 08/23/21 Page 110 of 250 Page ID #:2546




                                                             WALLACE OPP. 99
Case 2:20-cv-09091-PA-AS Document 58 Filed 08/23/21 Page 111 of 250 Page ID #:2547




                                                            WALLACE OPP. 100
Case 2:20-cv-09091-PA-AS Document 58 Filed 08/23/21 Page 112 of 250 Page ID #:2548




                                                            WALLACE OPP. 101
Case 2:20-cv-09091-PA-AS Document 58 Filed 08/23/21 Page 113 of 250 Page ID #:2549




                                                            WALLACE OPP. 102
Case 2:20-cv-09091-PA-AS Document 58 Filed 08/23/21 Page 114 of 250 Page ID #:2550




                                                            WALLACE OPP. 103
Case 2:20-cv-09091-PA-AS Document 58 Filed 08/23/21 Page 115 of 250 Page ID #:2551




                                                            WALLACE OPP. 104
Case 2:20-cv-09091-PA-AS Document 58 Filed 08/23/21 Page 116 of 250 Page ID #:2552




                                                            WALLACE OPP. 105
Case 2:20-cv-09091-PA-AS Document 58 Filed 08/23/21 Page 117 of 250 Page ID #:2553




                                                            WALLACE OPP. 106
Case 2:20-cv-09091-PA-AS Document 58 Filed 08/23/21 Page 118 of 250 Page ID #:2554




                                                            WALLACE OPP. 107
Case 2:20-cv-09091-PA-AS Document 58 Filed 08/23/21 Page 119 of 250 Page ID #:2555




                                                            WALLACE OPP. 108
Case 2:20-cv-09091-PA-AS Document 58 Filed 08/23/21 Page 120 of 250 Page ID #:2556




                                                            WALLACE OPP. 109
Case 2:20-cv-09091-PA-AS Document 58 Filed 08/23/21 Page 121 of 250 Page ID #:2557




                                                            WALLACE OPP. 110
Case 2:20-cv-09091-PA-AS Document 58 Filed 08/23/21 Page 122 of 250 Page ID #:2558




                                                            WALLACE OPP. 111
Case 2:20-cv-09091-PA-AS Document 58 Filed 08/23/21 Page 123 of 250 Page ID #:2559




                                                            WALLACE OPP. 112
Case 2:20-cv-09091-PA-AS Document 58 Filed 08/23/21 Page 124 of 250 Page ID #:2560




                                                            WALLACE OPP. 113
Case 2:20-cv-09091-PA-AS Document 58 Filed 08/23/21 Page 125 of 250 Page ID #:2561




                                                            WALLACE OPP. 114
Case 2:20-cv-09091-PA-AS Document 58 Filed 08/23/21 Page 126 of 250 Page ID #:2562




                                                            WALLACE OPP. 115
Case 2:20-cv-09091-PA-AS Document 58 Filed 08/23/21 Page 127 of 250 Page ID #:2563




                                                            WALLACE OPP. 116
Case 2:20-cv-09091-PA-AS Document 58 Filed 08/23/21 Page 128 of 250 Page ID #:2564




                                                            WALLACE OPP. 117
Case 2:20-cv-09091-PA-AS Document 58 Filed 08/23/21 Page 129 of 250 Page ID #:2565




                                                            WALLACE OPP. 118
Case 2:20-cv-09091-PA-AS Document 58 Filed 08/23/21 Page 130 of 250 Page ID #:2566




                                                            WALLACE OPP. 119
Case 2:20-cv-09091-PA-AS Document 58 Filed 08/23/21 Page 131 of 250 Page ID #:2567




                                                            WALLACE OPP. 120
Case 2:20-cv-09091-PA-AS Document 58 Filed 08/23/21 Page 132 of 250 Page ID #:2568




                                                            WALLACE OPP. 121
Case 2:20-cv-09091-PA-AS Document 58 Filed 08/23/21 Page 133 of 250 Page ID #:2569




                                                            WALLACE OPP. 122
Case 2:20-cv-09091-PA-AS Document 58 Filed 08/23/21 Page 134 of 250 Page ID #:2570




                                                            WALLACE OPP. 123
Case 2:20-cv-09091-PA-AS Document 58 Filed 08/23/21 Page 135 of 250 Page ID #:2571




                                                            WALLACE OPP. 124
Case 2:20-cv-09091-PA-AS Document 58 Filed 08/23/21 Page 136 of 250 Page ID #:2572




                                                            WALLACE OPP. 125
Case 2:20-cv-09091-PA-AS Document 58 Filed 08/23/21 Page 137 of 250 Page ID #:2573




                                                            WALLACE OPP. 126
Case 2:20-cv-09091-PA-AS Document 58 Filed 08/23/21 Page 138 of 250 Page ID #:2574




                                                            WALLACE OPP. 127
Case 2:20-cv-09091-PA-AS Document 58 Filed 08/23/21 Page 139 of 250 Page ID #:2575




                                                            WALLACE OPP. 128
Case 2:20-cv-09091-PA-AS Document 58 Filed 08/23/21 Page 140 of 250 Page ID #:2576




                                                            WALLACE OPP. 129
Case 2:20-cv-09091-PA-AS Document 58 Filed 08/23/21 Page 141 of 250 Page ID #:2577




                                                            WALLACE OPP. 130
Case 2:20-cv-09091-PA-AS Document 58 Filed 08/23/21 Page 142 of 250 Page ID #:2578




                                                            WALLACE OPP. 131
Case 2:20-cv-09091-PA-AS Document 58 Filed 08/23/21 Page 143 of 250 Page ID #:2579




                                                            WALLACE OPP. 132
Case 2:20-cv-09091-PA-AS Document 58 Filed 08/23/21 Page 144 of 250 Page ID #:2580




                                                            WALLACE OPP. 133
Case 2:20-cv-09091-PA-AS Document 58 Filed 08/23/21 Page 145 of 250 Page ID #:2581




                                                            WALLACE OPP. 134
Case 2:20-cv-09091-PA-AS Document 58 Filed 08/23/21 Page 146 of 250 Page ID #:2582




                                                            WALLACE OPP. 135
Case 2:20-cv-09091-PA-AS Document 58 Filed 08/23/21 Page 147 of 250 Page ID #:2583




                                                            WALLACE OPP. 136
Case 2:20-cv-09091-PA-AS Document 58 Filed 08/23/21 Page 148 of 250 Page ID #:2584




                                                            WALLACE OPP. 137
Case 2:20-cv-09091-PA-AS Document 58 Filed 08/23/21 Page 149 of 250 Page ID #:2585




                                                            WALLACE OPP. 138
Case 2:20-cv-09091-PA-AS Document 58 Filed 08/23/21 Page 150 of 250 Page ID #:2586




                                                            WALLACE OPP. 139
Case 2:20-cv-09091-PA-AS Document 58 Filed 08/23/21 Page 151 of 250 Page ID #:2587




                                                            WALLACE OPP. 140
Case 2:20-cv-09091-PA-AS Document 58 Filed 08/23/21 Page 152 of 250 Page ID #:2588




                                                            WALLACE OPP. 141
Case 2:20-cv-09091-PA-AS Document 58 Filed 08/23/21 Page 153 of 250 Page ID #:2589




                                                            WALLACE OPP. 142
Case 2:20-cv-09091-PA-AS Document 58 Filed 08/23/21 Page 154 of 250 Page ID #:2590




                                                            WALLACE OPP. 143
Case 2:20-cv-09091-PA-AS Document 58 Filed 08/23/21 Page 155 of 250 Page ID #:2591




                                                            WALLACE OPP. 144
Case 2:20-cv-09091-PA-AS Document 58 Filed 08/23/21 Page 156 of 250 Page ID #:2592




                                                            WALLACE OPP. 145
Case 2:20-cv-09091-PA-AS Document 58 Filed 08/23/21 Page 157 of 250 Page ID #:2593




                                                            WALLACE OPP. 146
Case 2:20-cv-09091-PA-AS Document 58 Filed 08/23/21 Page 158 of 250 Page ID #:2594




                                                            WALLACE OPP. 147
Case 2:20-cv-09091-PA-AS Document 58 Filed 08/23/21 Page 159 of 250 Page ID #:2595




                                                            WALLACE OPP. 148
Case 2:20-cv-09091-PA-AS Document 58 Filed 08/23/21 Page 160 of 250 Page ID #:2596




                       Thrive Old Package Survey




                                                            WALLACE OPP. 149
Case 2:20-cv-09091-PA-AS Document 58 Filed 08/23/21 Page 161 of 250 Page ID #:2597




                                                            WALLACE OPP. 150
Case 2:20-cv-09091-PA-AS Document 58 Filed 08/23/21 Page 162 of 250 Page ID #:2598




                                                            WALLACE OPP. 151
Case 2:20-cv-09091-PA-AS Document 58 Filed 08/23/21 Page 163 of 250 Page ID #:2599




                                                            WALLACE OPP. 152
Case 2:20-cv-09091-PA-AS Document 58 Filed 08/23/21 Page 164 of 250 Page ID #:2600




                                                            WALLACE OPP. 153
Case 2:20-cv-09091-PA-AS Document 58 Filed 08/23/21 Page 165 of 250 Page ID #:2601




                                                            WALLACE OPP. 154
Case 2:20-cv-09091-PA-AS Document 58 Filed 08/23/21 Page 166 of 250 Page ID #:2602




                                                            WALLACE OPP. 155
Case 2:20-cv-09091-PA-AS Document 58 Filed 08/23/21 Page 167 of 250 Page ID #:2603




                                                            WALLACE OPP. 156
Case 2:20-cv-09091-PA-AS Document 58 Filed 08/23/21 Page 168 of 250 Page ID #:2604




                                                            WALLACE OPP. 157
Case 2:20-cv-09091-PA-AS Document 58 Filed 08/23/21 Page 169 of 250 Page ID #:2605




                                                            WALLACE OPP. 158
Case 2:20-cv-09091-PA-AS Document 58 Filed 08/23/21 Page 170 of 250 Page ID #:2606




                                                            WALLACE OPP. 159
Case 2:20-cv-09091-PA-AS Document 58 Filed 08/23/21 Page 171 of 250 Page ID #:2607




                                                            WALLACE OPP. 160
Case 2:20-cv-09091-PA-AS Document 58 Filed 08/23/21 Page 172 of 250 Page ID #:2608




                                                            WALLACE OPP. 161
Case 2:20-cv-09091-PA-AS Document 58 Filed 08/23/21 Page 173 of 250 Page ID #:2609




                                                            WALLACE OPP. 162
Case 2:20-cv-09091-PA-AS Document 58 Filed 08/23/21 Page 174 of 250 Page ID #:2610




                                                            WALLACE OPP. 163
Case 2:20-cv-09091-PA-AS Document 58 Filed 08/23/21 Page 175 of 250 Page ID #:2611




                                                            WALLACE OPP. 164
Case 2:20-cv-09091-PA-AS Document 58 Filed 08/23/21 Page 176 of 250 Page ID #:2612




                                                            WALLACE OPP. 165
Case 2:20-cv-09091-PA-AS Document 58 Filed 08/23/21 Page 177 of 250 Page ID #:2613




                                                            WALLACE OPP. 166
Case 2:20-cv-09091-PA-AS Document 58 Filed 08/23/21 Page 178 of 250 Page ID #:2614




                                                            WALLACE OPP. 167
Case 2:20-cv-09091-PA-AS Document 58 Filed 08/23/21 Page 179 of 250 Page ID #:2615




                                                            WALLACE OPP. 168
Case 2:20-cv-09091-PA-AS Document 58 Filed 08/23/21 Page 180 of 250 Page ID #:2616




                                                            WALLACE OPP. 169
Case 2:20-cv-09091-PA-AS Document 58 Filed 08/23/21 Page 181 of 250 Page ID #:2617




                                                            WALLACE OPP. 170
Case 2:20-cv-09091-PA-AS Document 58 Filed 08/23/21 Page 182 of 250 Page ID #:2618




                                                            WALLACE OPP. 171
Case 2:20-cv-09091-PA-AS Document 58 Filed 08/23/21 Page 183 of 250 Page ID #:2619




                                                            WALLACE OPP. 172
Case 2:20-cv-09091-PA-AS Document 58 Filed 08/23/21 Page 184 of 250 Page ID #:2620




                                                            WALLACE OPP. 173
Case 2:20-cv-09091-PA-AS Document 58 Filed 08/23/21 Page 185 of 250 Page ID #:2621




                                                            WALLACE OPP. 174
Case 2:20-cv-09091-PA-AS Document 58 Filed 08/23/21 Page 186 of 250 Page ID #:2622




                                                            WALLACE OPP. 175
Case 2:20-cv-09091-PA-AS Document 58 Filed 08/23/21 Page 187 of 250 Page ID #:2623




                                                            WALLACE OPP. 176
Case 2:20-cv-09091-PA-AS Document 58 Filed 08/23/21 Page 188 of 250 Page ID #:2624




                                                            WALLACE OPP. 177
Case 2:20-cv-09091-PA-AS Document 58 Filed 08/23/21 Page 189 of 250 Page ID #:2625




                                                            WALLACE OPP. 178
Case 2:20-cv-09091-PA-AS Document 58 Filed 08/23/21 Page 190 of 250 Page ID #:2626




                                                            WALLACE OPP. 179
Case 2:20-cv-09091-PA-AS Document 58 Filed 08/23/21 Page 191 of 250 Page ID #:2627




                                                            WALLACE OPP. 180
Case 2:20-cv-09091-PA-AS Document 58 Filed 08/23/21 Page 192 of 250 Page ID #:2628




                                                            WALLACE OPP. 181
Case 2:20-cv-09091-PA-AS Document 58 Filed 08/23/21 Page 193 of 250 Page ID #:2629




                                                            WALLACE OPP. 182
Case 2:20-cv-09091-PA-AS Document 58 Filed 08/23/21 Page 194 of 250 Page ID #:2630




                                                            WALLACE OPP. 183
Case 2:20-cv-09091-PA-AS Document 58 Filed 08/23/21 Page 195 of 250 Page ID #:2631




                                                            WALLACE OPP. 184
Case 2:20-cv-09091-PA-AS Document 58 Filed 08/23/21 Page 196 of 250 Page ID #:2632




                                                            WALLACE OPP. 185
Case 2:20-cv-09091-PA-AS Document 58 Filed 08/23/21 Page 197 of 250 Page ID #:2633




                                                            WALLACE OPP. 186
Case 2:20-cv-09091-PA-AS Document 58 Filed 08/23/21 Page 198 of 250 Page ID #:2634




                                                            WALLACE OPP. 187
Case 2:20-cv-09091-PA-AS Document 58 Filed 08/23/21 Page 199 of 250 Page ID #:2635




                                                            WALLACE OPP. 188
Case 2:20-cv-09091-PA-AS Document 58 Filed 08/23/21 Page 200 of 250 Page ID #:2636




                                                            WALLACE OPP. 189
Case 2:20-cv-09091-PA-AS Document 58 Filed 08/23/21 Page 201 of 250 Page ID #:2637




                                                            WALLACE OPP. 190
Case 2:20-cv-09091-PA-AS Document 58 Filed 08/23/21 Page 202 of 250 Page ID #:2638




                                                            WALLACE OPP. 191
Case 2:20-cv-09091-PA-AS Document 58 Filed 08/23/21 Page 203 of 250 Page ID #:2639




                                                            WALLACE OPP. 192
Case 2:20-cv-09091-PA-AS Document 58 Filed 08/23/21 Page 204 of 250 Page ID #:2640




                                                            WALLACE OPP. 193
Case 2:20-cv-09091-PA-AS Document 58 Filed 08/23/21 Page 205 of 250 Page ID #:2641




                                                            WALLACE OPP. 194
Case 2:20-cv-09091-PA-AS Document 58 Filed 08/23/21 Page 206 of 250 Page ID #:2642




                                                            WALLACE OPP. 195
Case 2:20-cv-09091-PA-AS Document 58 Filed 08/23/21 Page 207 of 250 Page ID #:2643




                                                            WALLACE OPP. 196
Case 2:20-cv-09091-PA-AS Document 58 Filed 08/23/21 Page 208 of 250 Page ID #:2644




                                                            WALLACE OPP. 197
Case 2:20-cv-09091-PA-AS Document 58 Filed 08/23/21 Page 209 of 250 Page ID #:2645




                                                            WALLACE OPP. 198
Case 2:20-cv-09091-PA-AS Document 58 Filed 08/23/21 Page 210 of 250 Page ID #:2646




                                                            WALLACE OPP. 199
Case 2:20-cv-09091-PA-AS Document 58 Filed 08/23/21 Page 211 of 250 Page ID #:2647




                                                            WALLACE OPP. 200
Case 2:20-cv-09091-PA-AS Document 58 Filed 08/23/21 Page 212 of 250 Page ID #:2648




                                                            WALLACE OPP. 201
Case 2:20-cv-09091-PA-AS Document 58 Filed 08/23/21 Page 213 of 250 Page ID #:2649




                                                            WALLACE OPP. 202
Case 2:20-cv-09091-PA-AS Document 58 Filed 08/23/21 Page 214 of 250 Page ID #:2650




                                                            WALLACE OPP. 203
Case 2:20-cv-09091-PA-AS Document 58 Filed 08/23/21 Page 215 of 250 Page ID #:2651




                                                            WALLACE OPP. 204
Case 2:20-cv-09091-PA-AS Document 58 Filed 08/23/21 Page 216 of 250 Page ID #:2652




                                                            WALLACE OPP. 205
Case 2:20-cv-09091-PA-AS Document 58 Filed 08/23/21 Page 217 of 250 Page ID #:2653




                 Survey Programming Instructions




                                                            WALLACE OPP. 206
Case 2:20-cv-09091-PA-AS Document 58 Filed 08/23/21 Page 218 of 250 Page ID #:2654




                       Thrive New Package Survey




                                                            WALLACE OPP. 207
Case 2:20-cv-09091-PA-AS Document 58 Filed 08/23/21 Page 219 of 250 Page ID #:2655




      Prepared for McArthur Law
      Re: Thrive Natural Care, Inc. v. Thrive Causemetics Inc

      LIKELIHOOD OF CONFUSION SURVEY / NEW PACKAGE

      Qualifying Universe:
      We will screen 1,000+ respondents - with the goal of confirming a qualifying
      universe at a minimum of 600 men and women between 18 and 65 who have
      purchased skin care products on the internet within the last 6 months and
      plan to do so again within the next 6 months.


      Questionnaire:

      1. What is your age ?
           18 or younger (Terminate interview)
           18-20
           21-29
           30-39
           40-49
           50-59
           60-65
           66 or older (Terminate interview)

      2. In the last 6 months have you purchased skin care products for your own use?
              Yes, Proceed
              No, Terminate interview

      3. In the past 6 months, where have you purchased skin care products? (check all
      that apply)
              Internet
              Beauty supply store
              Retail outlet
              Other
      (Terminate if the user does not select Internet)




                                                                   WALLACE OPP. 208
Case 2:20-cv-09091-PA-AS Document 58 Filed 08/23/21 Page 220 of 250 Page ID #:2656




      4. In the next 6 months do you plan to purchase skin care products?
              Yes, Proceed
              No, Terminate interview

      5. In the next 6 months, where do you plan to purchase skin care products?
      (check all that apply)
              Internet
              Beauty supply store
              Retail outlet
              Other
      (Terminate if the user does not select Internet)


      Control question (asked randomly with questions 2-5 to prevent order bias)

      6. In the last 6 months have you purchased dental care products for your own
      use?
             Yes, Proceed
             No, Proceed

      7. In the last 6 months, where did you purchased dental care products? (check all
      that apply)
              Internet Proceed
              Beauty supply store Proceed
              Retail outlet Proceed
              Other Proceed

      8. In the next 6 months do you plan to purchase dental care products for your
      own use?
             Yes, Proceed
             No, Proceed

      9. In the next 6 months, where do you plan to purchase dental care products?
      (check all that apply)
              Internet Proceed
              Beauty supply store Proceed
              Retail outlet Proceed
              Other Proceed

      10. In the past month have you used the Internet to search for products or
      services?

            Yes Proceed
            No, Terminate interview




                                                                     WALLACE OPP. 209
Case 2:20-cv-09091-PA-AS Document 58 Filed 08/23/21 Page 221 of 250 Page ID #:2657




      11. Have you or anyone in your household ever worked for
      (responses are randomized to prevent order bias)

      If YES, terminate: if NO Proceed
            a. An advertising agency
            b. A consumer research firm
            c. A personal care product manufacturer, retailer, or distributor

      Control questions: Proceed with all responses
        d. A dental care product manufacturer or retailer


      12. Are you taking this survey on…
             a. A laptop or desktop computer
             b. A tablet (Terminate interview)
             c. A phone (Terminate interview)

      13. Will you agree to answer the questions without help or assistance, answer
      truthfully and do not guess?
              Yes, Proceed
              No, Terminate interview

      14. Do you need contacts or glasses for reading?
            Yes, Proceed to question 9
            No, Proceed to question 10

      15. If so, will you be wearing them when completing the survey?
         Yes, Proceed
         No, Terminate interview

      16. Please understand that we are only interested in your opinions or beliefs. If
      you don’t have an opinion or belief or don’t know the answer to a question, that is
      an acceptable answer. Do you agree not to guess or get information from anyone
      else, from the internet or any other source?
              Yes, Proceed
              No, Terminate interview




                                                                      WALLACE OPP. 210
Case 2:20-cv-09091-PA-AS Document 58 Filed 08/23/21 Page 222 of 250 Page ID #:2658




      17.   You are about to see images of four products, each featured as you would
            see them when purchasing them.

            Please view the following images as if you were shopping for these
            products with the possible intent to purchase them. For the questions, if
            you do not have an opinion or are unsure of your opinion, it’s perfectly all
            right to say so.

      (600 respondents will see each image pair in random order to prevent order bias)

      PRODUCT ONE




                                                                      WALLACE OPP. 211
Case 2:20-cv-09091-PA-AS Document 58 Filed 08/23/21 Page 223 of 250 Page ID #:2659




      PRODUCT TWO




      PRODUCT THREE




      PRODUCT FOUR




                                                            WALLACE OPP. 212
Case 2:20-cv-09091-PA-AS Document 58 Filed 08/23/21 Page 224 of 250 Page ID #:2660




      PRODUCT FOUR

      10a. What type of products were shown in the images you just
      reviewed?
            Detergent
            Shampoo
            Skin care products
            Pet food
            Don’t know/no opinion

      (Terminate if user does not select skin care answer, attention check)

      11a. All of these products can be purchased online, but we are interested in who
      you believe makes each of these products, meaning their manufacturer or source.

      (Two products shown in random order)
      (Product 1 and 2)

       Do you believe that these two products come from the same
      company/manufacturer/source?
         - Yes, same company/manufacturer/source
         - No, different companies/manufacturer/source
         - Not sure/ don't know


         What type of products were shown in the images you just
         reviewed?
            Detergent
            Shampoo
            Skin care products
            Pet food
            Don’t know/no opinion

      (Terminate if user does not select skin care answer, attention check)

      18a. All of these products can be purchased on-line, but we are interested in who
      you believe makes each of these products, meaning their manufacturer or source.

      (Two products shown in random order)

      (Products 1 and 2)




                                                                     WALLACE OPP. 213
Case 2:20-cv-09091-PA-AS Document 58 Filed 08/23/21 Page 225 of 250 Page ID #:2661




      Do you believe that these two products come from the same
      company/manufacturer/source?
         - Yes, same company/manufacturer/source?
         - No, different companies/manufacturer/source?
         - Not sure/ don't know



                                                                  WALLACE OPP. 214
Case 2:20-cv-09091-PA-AS Document 58 Filed 08/23/21 Page 226 of 250 Page ID #:2662




      19a. Why do you say that?

      20a.   (Only for those who said No or Not Sure to Q18a )

      If you said different companies, do you believe that these companies are affiliated,
      connected, or associated with each other?

         -   Yes, companies are affiliated, connected or associated
         -   No, companies are not affiliated, connected or associated
         -   Not sure/ don't know

      21a. Why do you say that?


      18b. (Product 1 and 3)




                                                                      WALLACE OPP. 215
Case 2:20-cv-09091-PA-AS Document 58 Filed 08/23/21 Page 227 of 250 Page ID #:2663




      Do you believe that these two products come from the same
      company/manufacturer/source?
         - Yes, same company/manufacturer/source
         - No, different companies/manufacturer/source
         - Not sure/ don't know


      12b. What in particular makes you say that?

      13b.   (Only for those who said No or Not Sure to Q12 )

      If you said different companies, do you believe that these companies are affiliated,
      connected, or associated with each other?

         -   Yes, companies are affiliated, connected, or associated
         -   No, companies are not affiliated, connected, or associated
         -   Not sure/ don't know




      18b. Do you believe that these two products come from the same
      company/manufacturer/source?
         - Yes, same company/manufacturer/source?
         - No, different companies/manufacturer/source?
         - Not sure/ don't know


      19b. Why do you say that?

      20b.   (Only for those who said No or Not Sure to Q18b )

      If you said different companies, do you believe that these companies are affiliated,
      connected, or associated with each other?

         -   Yes, companies are affiliated, connected or associated
         -   No, companies are not affiliated, connected or associated
         -   Not sure/ don't know

      21b. Why do you say that?




                                                                      WALLACE OPP. 216
Case 2:20-cv-09091-PA-AS Document 58 Filed 08/23/21 Page 228 of 250 Page ID #:2664




      (Products 1 and 4)




      11d. (Product 2 and 3)
      ,

         -




      12d. What in particular makes you say that?

      13d.   (Only for those who said No or Not Sure to Q12a )



      18 c. Do you believe that these two products come from the same
         company/manufacturer/source?
         - Yes, same company/manufacturer/source




                                                                 WALLACE OPP. 217
Case 2:20-cv-09091-PA-AS Document 58 Filed 08/23/21 Page 229 of 250 Page ID #:2665




         -   No, different companies/manufacturer/source
         -   Not sure/ don't know

      19c. Why do you say that?

      20c.   (Only for those who said No or Not Sure to Q18b )

      If you said different companies, do you believe that these companies are affiliated,
      connected, or associated with each other?

         -   Yes, companies are affiliated, connected or associated
         -   No, companies are not affiliated, connected or associated
         -   Not sure/ don't know

      21c. Why do you say that?

      If you said different companies, do you believe that these companies are affiliated,
      connected, or associated with each other?

         -   Yes, companies are affiliated, connected, or associated
         -   No, companies are not affiliated, connected, or associated
         -   Not sure/ don't know

      (Products 2 and 3)




                                                                      WALLACE OPP. 218
Case 2:20-cv-09091-PA-AS Document 58 Filed 08/23/21 Page 230 of 250 Page ID #:2666




      Do you believe that these two products come from the same
      company/manufacturer/source?
         - Yes, same company/manufacturer/source
         - No, different companies/manufacturer/source
         - Not sure/ don't know


      12e. What in particular makes you say that?

      13e.   (Only for those who said No or Not Sure to Q12a )

      If you said different companies, do you believe that these companies are affiliated,
      connected, or associated with each other?

         -   Yes, companies are affiliated, connected, or associated
         -   No, companies are not affiliated, connected, or associated
         -   Not sure/ don't know

      14e. Why do you say that?

         -   (Open ended question with tabulations for common answers)
         -

      18d. Do you believe that these two products come from the same
      company/manufacturer/source?
         - Yes, same company/manufacturer/source?
         - No, different companies/manufacturer/source?




                                                                      WALLACE OPP. 219
Case 2:20-cv-09091-PA-AS Document 58 Filed 08/23/21 Page 231 of 250 Page ID #:2667




      Product 3 and 4)




      17. Please read the




                                                            WALLACE OPP. 220
Case 2:20-cv-09091-PA-AS Document 58 Filed 08/23/21 Page 232 of 250 Page ID #:2668




      18e. Do you believe that these two products come from the same
      company/manufacturer/source?
         - Yes, same company/manufacturer/source?
         - No, different companies/manufacturer/source?
         - Not sure/ don't know


      19e. Why do you say that?

      20e.   (Only for those who said No or Not Sure to Q18b )

      If you said different companies, do you believe that these companies are affiliated,
      connected, or associated with each other?

         -   Yes, companies are affiliated, connected or associated
         -   No, companies are not affiliated, connected or associated
         -   Not sure/ don't know

      21e. Why do you say that?



      22. Please enter the number 865 in the box below.

      [Add box] (Terminate if wrong number, attention deficit check)

      23. Please read the scenario below and answer the question that follows.

             When researching skin care products you notice an Instagram post
             showing a skin moisturizer with the hashtag #THRIVETRIBE. Later in
             the same search you see a second post with the hashtag #THRIVETRIBE
             also showing a picture of a skin moisturizer.

             Based on these posts, do you believe that they refer to the same products
             and come from the same company or companies that are affiliated,
             connected or associated with one another - or from different companies
             that are not affiliated, connected, or associated?

         -   Yes, these posts are from the same company or companies that are
             affiliated, connected, or associated

         -   No, these posts are from different companies that are not affiliated,
             connected, or associated




                                                                       WALLACE OPP. 221
Case 2:20-cv-09091-PA-AS Document 58 Filed 08/23/21 Page 233 of 250 Page ID #:2669




         -   Not sure/ don't know



      -------Demographic questions--------------------

      24. Are you…
             a. Male
             b. Female
             c. Other
             d. Rather not say

      25. What is the highest level of school you have completed or the highest degree
      you have received?
            Less than high school degree
            High school degree or equivalent (e.g., GED)
            Some college but no degree
            Associate degree
            Bachelor degree
            Graduate degree

      26. What state do you live in?

      27. What is your approximate average household income?
           $0-$24,999
           $25,000-$49,999
           $50,000- $74,999
           $75,000- $99,999
           $100,000- $124,999
           $125,000- $149,999
           $150,000- $174,999
           $175,000- $199,999
           $200,000 and up
           Rather not say




                                                                   WALLACE OPP. 222
Case 2:20-cv-09091-PA-AS Document 58 Filed 08/23/21 Page 234 of 250 Page ID #:2670




                       Thrive Old Package Survey




                                                            WALLACE OPP. 223
Case 2:20-cv-09091-PA-AS Document 58 Filed 08/23/21 Page 235 of 250 Page ID #:2671




      Prepared for McArthur Law
      Re: Thrive Natural Care, Inc. v. Thrive Causemetics Inc

      LIKELIHOOD OF CONFUSION SURVEY / OLD PACKAGE

      Qualifying Universe:
      We will screen 1,000+ respondents - with the goal of confirming a qualifying
      universe at a minimum of 600 men and women between 18 and 65 who have
      purchased skin care products on the internet within the last 6 months and
      plan to do so again within the next 6 months.


      Questionnaire:

      1. What is your age ?
           18 or younger (Terminate interview)
           18-20
           21-29
           30-39
           40-49
           50-59
           60-65
           66 or older (Terminate interview)

      2. In the last 6 months have you purchased skin care products for your own use?
              Yes, Proceed
              No, Terminate interview

      3. In the past 6 months, where have you purchased skin care products? (check all
      that apply)
              Internet
              Beauty supply store
              Retail outlet
              Other
      (Terminate if the user does not select Internet)




                                                                   WALLACE OPP. 224
Case 2:20-cv-09091-PA-AS Document 58 Filed 08/23/21 Page 236 of 250 Page ID #:2672




      4. In the next 6 months do you plan to purchase skin care products?
              Yes, Proceed
              No, Terminate interview

      5. In the next 6 months, where do you plan to purchase skin care products?
      (check all that apply)
              Internet
              Beauty supply store
              Retail outlet
              Other
      (Terminate if the user does not select Internet)


      Control question (asked randomly with questions 2-5 to prevent order bias)

      6. In the last 6 months have you purchased dental care products for your own
      use?
             Yes, Proceed
             No, Proceed

      7. In the last 6 months, where did you purchased dental care products? (check all
      that apply)
              Internet Proceed
              Beauty supply store Proceed
              Retail outlet Proceed
              Other Proceed

      8. In the next 6 months do you plan to purchase dental care products for your
      own use?
             Yes, Proceed
             No, Proceed

      9. In the next 6 months, where do you plan to purchase dental care products?
      (check all that apply)
              Internet Proceed
              Beauty supply store Proceed
              Retail outlet Proceed
              Other Proceed

      10. In the past month have you used the Internet to search for products or
      services?

            Yes Proceed
            No, Terminate interview




                                                                     WALLACE OPP. 225
Case 2:20-cv-09091-PA-AS Document 58 Filed 08/23/21 Page 237 of 250 Page ID #:2673




      11. Have you or anyone in your household ever worked for
      (responses are randomized to prevent order bias)

      If YES, terminate: if NO Proceed
            a. An advertising agency
            b. A consumer research firm
            c. A personal care product manufacturer, retailer, or distributor

      Control questions: Proceed with all responses
        d. A dental care product manufacturer or retailer


      12. Are you taking this survey on…
             a. A laptop or desktop computer
             b. A tablet (Terminate interview)
             c. A phone (Terminate interview)

      13. Will you agree to answer the questions without help or assistance, answer
      truthfully and do not guess?
              Yes, Proceed
              No, Terminate interview

      14. Do you need contacts or glasses for reading?
            Yes, Proceed to question 9
            No, Proceed to question 10

      15. If so, will you be wearing them when completing the survey?
         Yes, Proceed
         No, Terminate interview

      16. Please understand that we are only interested in your opinions or beliefs. If
      you don’t have an opinion or belief or don’t know the answer to a question, that is
      an acceptable answer. Do you agree not to guess or get information from anyone
      else, from the internet or any other source?
              Yes, Proceed
              No, Terminate interview




                                                                      WALLACE OPP. 226
Case 2:20-cv-09091-PA-AS Document 58 Filed 08/23/21 Page 238 of 250 Page ID #:2674




      17.   You are about to see images of four products, each featured as you would
            see them when purchasing them.

            Please view the following images as if you were shopping for these
            products with the possible intent to purchase them. For the questions, if
            you do not have an opinion or are unsure of your opinion, it’s perfectly all
            right to say so.

      (600 respondents will see each image pair in random order to prevent order bias)

      PRODUCT ONE




                                                                      WALLACE OPP. 227
Case 2:20-cv-09091-PA-AS Document 58 Filed 08/23/21 Page 239 of 250 Page ID #:2675




      PRODUCT TWO




      PRODUCT THREE




      PRODUCT FOUR




                                                            WALLACE OPP. 228
Case 2:20-cv-09091-PA-AS Document 58 Filed 08/23/21 Page 240 of 250 Page ID #:2676




      PRODUCT FOUR

      10a. What type of products were shown in the images you just
      reviewed?
            Detergent
            Shampoo
            Skin care products
            Pet food
            Don’t know/no opinion

      (Terminate if user does not select skin care answer, attention check)

      11a. All of these products can be purchased online, but we are interested in who
      you believe makes each of these products, meaning their manufacturer or source.

      (Two products shown in random order)
      (Product 1 and 2)

       Do you believe that these two products come from the same
      company/manufacturer/source?
         - Yes, same company/manufacturer/source
         - No, different companies/manufacturer/source
         - Not sure/ don't know


         What type of products were shown in the images you just
         reviewed?
            Detergent
            Shampoo
            Skin care products
            Pet food
            Don’t know/no opinion

      (Terminate if user does not select skin care answer, attention check)

      18a. All of these products can be purchased on-line, but we are interested in who
      you believe makes each of these products, meaning their manufacturer or source.

      (Two products shown in random order)

      (Products 1 and 2)




                                                                     WALLACE OPP. 229
Case 2:20-cv-09091-PA-AS Document 58 Filed 08/23/21 Page 241 of 250 Page ID #:2677




      Do you believe that these two products come from the same
      company/manufacturer/source?



                                                                  WALLACE OPP. 230
Case 2:20-cv-09091-PA-AS Document 58 Filed 08/23/21 Page 242 of 250 Page ID #:2678




         -   Yes, same company/manufacturer/source?
         -   No, different companies/manufacturer/source?
         -   Not sure/ don't know

      19a. Why do you say that?

      20a.   (Only for those who said No or Not Sure to Q18a )

      If you said different companies, do you believe that these companies are affiliated,
      connected, or associated with each other?

         -   Yes, companies are affiliated, connected or associated
         -   No, companies are not affiliated, connected or associated
         -   Not sure/ don't know

      21a. Why do you say that?


      (Product 1 and 3)




                                                                      WALLACE OPP. 231
Case 2:20-cv-09091-PA-AS Document 58 Filed 08/23/21 Page 243 of 250 Page ID #:2679




      Do you believe that these two products come from the same
      company/manufacturer/source?
         - Yes, same company/manufacturer/source
         - No, different companies/manufacturer/source
         - Not sure/ don't know


      12b. What in particular makes you say that?

      13b.   (Only for those who said No or Not Sure to Q12 )

      If you said different companies, do you believe that these companies are affiliated,
      connected, or associated with each other?

         -   Yes, companies are affiliated, connected, or associated
         -   No, companies are not affiliated, connected, or associated
         -   Not sure/ don't know




      18b. Do you believe that these two products come from the same
      company/manufacturer/source?
         - Yes, same company/manufacturer/source?
         - No, different companies/manufacturer/source?
         - Not sure/ don't know


      19b. Why do you say that?

      20b.   (Only for those who said No or Not Sure to Q18b )

      If you said different companies, do you believe that these companies are affiliated,
      connected, or associated with each other?

         -   Yes, companies are affiliated, connected or associated
         -   No, companies are not affiliated, connected or associated
         -   Not sure/ don't know

      21b. Why do you say that?




                                                                      WALLACE OPP. 232
Case 2:20-cv-09091-PA-AS Document 58 Filed 08/23/21 Page 244 of 250 Page ID #:2680




      (Products 1 and 4)




      11d. (Product 2 and 3)
      ,

         -




      12d. What in particular makes you say that?

      13d.   (Only for those who said No or Not Sure to Q12a )



      18 c. Do you believe that these two products come from the same



                                                                 WALLACE OPP. 233
Case 2:20-cv-09091-PA-AS Document 58 Filed 08/23/21 Page 245 of 250 Page ID #:2681




         company/manufacturer/source?
         - Yes, same company/manufacturer/source
         - No, different companies/manufacturer/source
         - Not sure/ don't know

      19c. Why do you say that?

      20c.   (Only for those who said No or Not Sure to Q18b )

      If you said different companies, do you believe that these companies are affiliated,
      connected, or associated with each other?

         -   Yes, companies are affiliated, connected or associated
         -   No, companies are not affiliated, connected or associated
         -   Not sure/ don't know

      21c. Why do you say that?

      If you said different companies, do you believe that these companies are affiliated,
      connected, or associated with each other?

         -   Yes, companies are affiliated, connected, or associated
         -   No, companies are not affiliated, connected, or associated
         -   Not sure/ don't know




                                                                      WALLACE OPP. 234
Case 2:20-cv-09091-PA-AS Document 58 Filed 08/23/21 Page 246 of 250 Page ID #:2682




      (Products 2 and 3)




      Do you believe that these two products come from the same
      company/manufacturer/source?
         - Yes, same company/manufacturer/source
         - No, different companies/manufacturer/source
         - Not sure/ don't know


      12e. What in particular makes you say that?

      13e.   (Only for those who said No or Not Sure to Q12a )

      If you said different companies, do you believe that these companies are affiliated,
      connected, or associated with each other?

         -   Yes, companies are affiliated, connected, or associated
         -   No, companies are not affiliated, connected, or associated
         -   Not sure/ don't know

      14e. Why do you say that?




                                                                      WALLACE OPP. 235
Case 2:20-cv-09091-PA-AS Document 58 Filed 08/23/21 Page 247 of 250 Page ID #:2683




         -   (Open ended question with tabulations for common answers)
         -

      18d. Do you believe that these two products come from the same
      company/manufacturer/source?
         - Yes, same company/manufacturer/source?
         - No, different companies/manufacturer/source?


      19d. Why do you say that?

      20d.   (Only for those who said No or Not Sure to Q18b )

      If you said different companies, do you believe that these companies are affiliated,
      connected, or associated with each other?

         -   Yes, companies are affiliated, connected or associated
         -   No, companies are not affiliated, connected or associated
         -   Not sure/ don't know

      21d. Why do you say that?

      If you said different companies, do you believe that these companies are affiliated,
      connected, or associated with each other?

         -   Yes, companies are affiliated, connected, or associated
         -   No, companies are not affiliated, connected, or associated
         -   Not sure/ don't know




                                                                      WALLACE OPP. 236
Case 2:20-cv-09091-PA-AS Document 58 Filed 08/23/21 Page 248 of 250 Page ID #:2684




      (Product 3 and 4)




      17. Please read the




                                                            WALLACE OPP. 237
Case 2:20-cv-09091-PA-AS Document 58 Filed 08/23/21 Page 249 of 250 Page ID #:2685




      18e. Do you believe that these two products come from the same
      company/manufacturer/source?
         - Yes, same company/manufacturer/source?
         - No, different companies/manufacturer/source?
         - Not sure/ don't know


      19e. Why do you say that?

      20e.   (Only for those who said No or Not Sure to Q18b )

      If you said different companies, do you believe that these companies are affiliated,
      connected, or associated with each other?

         -   Yes, companies are affiliated, connected or associated
         -   No, companies are not affiliated, connected or associated
         -   Not sure/ don't know

      21e. Why do you say that?

      22. Please enter the number 865 in the box below.

      [Add box] (Terminate if wrong number, attention deficit check)



      23. Please read the scenario below and answer the question that follows.

             When researching skin care products you notice an Instagram post
             showing a skin moisturizer with the hashtag #THRIVETRIBE. Later in
             the same search you see a second post with the hashtag #THRIVETRIBE
             also showing a picture of a skin moisturizer.

             Based on these posts, do you believe that they refer to the same products
             and come from the same company or companies that are affiliated,
             connected or associated with one another - or from different companies
             that are not affiliated, connected, or associated?

         -   Yes, these posts are from the same company or companies that are
             affiliated, connected, or associated

         -   No, these posts are from different companies that are not affiliated,
             connected, or associated




                                                                       WALLACE OPP. 238
Case 2:20-cv-09091-PA-AS Document 58 Filed 08/23/21 Page 250 of 250 Page ID #:2686




         -   Not sure/ don't know



      -------Demographic questions--------------------

      24. Are you…
             a. Male
             b. Female
             c. Other
             d. Rather not say

      25. What is the highest level of school you have completed or the highest degree
      you have received?
            Less than high school degree
            High school degree or equivalent (e.g., GED)
            Some college but no degree
            Associate degree
            Bachelor degree
            Graduate degree

      26. What state do you live in?

      27. What is your approximate average household income?
           $0-$24,999
           $25,000-$49,999
           $50,000- $74,999
           $75,000- $99,999
           $100,000- $124,999
           $125,000- $149,999
           $150,000- $174,999
           $175,000- $199,999
           $200,000 and up
           Rather not say




                                                                   WALLACE OPP. 239
